 



Exhibit 10.4
CANADIAN SECURITY AGREEMENT
dated as of
February 14, 2006
among
NORTEL NETWORKS LIMITED,
NORTEL NETWORKS CORPORATION,
the SUBSIDIARY LIEN GRANTORS
from time to time party hereto,
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent and Administrative Agent
and
EXPORT DEVELOPMENT CANADA,
as provider of the EDC Support Facility

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION   1.      DEFINITIONS
    1  
SECTION   2.      GRANT OF TRANSACTION LIENS
    16  
SECTION   3.      GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
    18  
SECTION   4.      ADDITIONAL COVENANTS
    22  
SECTION   5.      RECORDABLE INTELLECTUAL PROPERTY
    24  
SECTION   6.      SECURITIES AND OTHER INVESTMENTS
    25  
SECTION   7.      CONTROLLED DEPOSIT ACCOUNTS. EACH LIEN GRANTOR COVENANTS AS
FOLLOWS:
    29  
SECTION   8.      CASH COLLATERAL ACCOUNTS
    30  
SECTION   9.      OPERATION OF CASH COLLATERAL ACCOUNTS; CARE AND USE OF
COLLATERAL
    31  
SECTION 10.      TRANSFER OF RECORD OWNERSHIP
    32  
SECTION 11.      RIGHT TO VOTE SECURITIES
    32  
SECTION 12.      CERTAIN CASH DISTRIBUTIONS
    33  
SECTION 13.      REMEDIES UPON EVENT OF DEFAULT OR SPECIFIED EVENT OF DEFAULT
    34  
SECTION 14.      APPLICATION OF PROCEEDS
    35  
SECTION 15.      FEES AND EXPENSES
    38  
SECTION 16.      AUTHORITY TO ADMINISTER COLLATERAL
    39  
SECTION 17.      LIMITATION ON DUTY IN RESPECT OF COLLATERAL
    40  
SECTION 18.      GENERAL PROVISIONS CONCERNING THE COLLATERAL AGENT
    40  
SECTION 19.      TERMINATION OF TRANSACTION LIENS; RELEASE OF COLLATERAL
    43  
SECTION 20.      ADDITIONAL LIEN GRANTORS
    45  
SECTION 21.      ADDITIONAL SECURED OBLIGATIONS
    45  
SECTION 22.      NOTICES
    45  
SECTION 23.      NO IMPLIED WAIVERS; REMEDIES NOT EXCLUSIVE
    46  
SECTION 24.      SUCCESSORS AND ASSIGNS
    46  
SECTION 25.      AMENDMENTS AND WAIVERS
    46  
SECTION 26.      CHOICE OF LAW
    46  
SECTION 27.      JUDGMENT CURRENCY
    46  
SECTION 28.      INTEREST ACT
    47  
SECTION 29.      WAIVER OF JURY TRIAL
    47  
SECTION 30.      SEVERABILITY
    47  

 



--------------------------------------------------------------------------------



 



      SCHEDULES:
 
   
Schedule 1
  Pledged Equity Interests Owned Directly by Lien Grantors
 
   
Schedule 2
  Other Pledged Securities and Other Investments Owned Directly by Lien Grantors
 
   
Schedule 3
  Principal U.S. Cash Management Accounts of Lien Grantors
 
    EXHIBITS:
 
   
Exhibit A
  Security Agreement Supplement
 
   
Exhibit B
  Copyright Security Agreement
 
   
Exhibit C
  Patent Security Agreement
 
   
Exhibit D
  Trademark Security Agreement
 
   
Exhibit E
  Design Security Agreement
 
   
Exhibit F
  Perfection Certificate
 
   
Exhibit G
  Securities Account Control Agreement
 
   
Exhibit H
  Issuer Control Account Agreement

ii

 



--------------------------------------------------------------------------------



 

\

CANADIAN SECURITY AGREEMENT
                    AGREEMENT dated as of February 14, 2006 (the “Effective
Date”), among NORTEL NETWORKS LIMITED (with its successors, “NNL”), NORTEL
NETWORKS CORPORATION (with its successors, “NNC”), the SUBSIDIARY LIEN GRANTORS
from time to time party hereto, EXPORT DEVELOPMENT CANADA, as provider of the
EDC Support Facility and JPMORGAN CHASE BANK, N.A., as Collateral Agent and
Administrative Agent.
                    WHEREAS, Nortel Networks Inc. (with its successors, “NNI”),
as borrower, certain financial institutions, as lenders and agents, and JPMorgan
Chase Bank, N.A., as Administrative Agent, are parties to a Credit Agreement
dated as of February 14, 2006 (as amended from time to time so long as the
principal amount of loans thereunder does not exceed US$1,300,000,000, the “2006
Credit Agreement”); and
                    WHEREAS, pursuant to the 2006 Credit Agreement, NNC and its
Canadian Subsidiaries (as defined below) are required to enter into a Canadian
Security Agreement in the form hereof;
                    NOW, THEREFORE, in consideration of the foregoing and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. DEFINITIONS.

  (a)   Terms Defined in the PPSA. Terms defined in the PPSA and used herein
shall, unless otherwise defined herein, have the same meaning as ascribed to
such term in the PPSA, including “Accessions”, “Chattel Paper”, “Document of
Title”, “Goods”, “Instruments”, “Money”, “Security”, “financing statement” and
“financing change statement”. However, the term “Goods” when used herein shall
not include “consumer goods” as that term is defined in the PPSA.     (b)  
Additional Definitions. The following additional terms, as used herein, have the
following meanings:

                    “1988 Indenture” means the Indenture dated as of
November 30, 1988 among NNL, the subsidiary guarantors party thereto and the
Indenture Trustee.
                    “2023 Notes” means the 67/8% Notes due 2023 issued by NNL
pursuant to the 1988 Indenture.
                    “Accounts” means all “accounts,” as such term is defined in
the PPSA, now owned or hereafter acquired by any Lien Grantor and, in any event,
shall include all accounts due or accruing due and all agreements, books,
accounts receivable, other receivables, book debts, claims and demands of every
nature and kind and other forms of monetary obligations (other than forms of
monetary obligations evidenced by Chattel Paper, Securities or Instruments) now
owned or hereafter received or acquired by or belonging or owing to any Lien
Grantor, whether

1



--------------------------------------------------------------------------------



 



or not yet earned by performance on the part of such Lien Grantor and all
invoices, letters, documents and papers recording, evidencing or relating
thereto.
                    “Additional Collateral Liens” means with respect to any item
of Collateral, Liens on such Collateral which are not in contravention of
Section 5.09 of the 2006 Credit Agreement.
                    “Bank Termination Date” means the first date on which all of
the following conditions are satisfied:

  (i)   all commitments to extend credit under the 2006 Credit Agreement shall
have expired or been terminated;     (ii)   all Tranche A Obligations that are
Non-Contingent Obligations (including without limitation principal of and
interest on the Loans) shall have been indefeasibly paid in full; and     (iii)
  no Tranche A Obligation that is a Contingent Secured Obligation shall remain
outstanding, other than any Tranche A Obligation arising under general
indemnification provisions (such as those set forth in Sections 8.03, 8.04 and
9.03 of the 2006 Credit Agreement) and the like, as to which no claim has been
asserted on or prior to such date.

                    “Bond Obligations” means all principal of and interest
(including, without limitation, any Post-Petition Interest) on and other amounts
payable under the 2023 Notes.
                    “Business Day” means a day on which chartered banks are open
for over-the-counter business in Toronto and excludes Saturdays, Sundays and
statutory holidays therein.
                    “Canadian Copyrights” means all the following:

  (i)   all copyrights and intangibles of like nature under the laws of Canada
or any other country (other than the United States of America) (whether or not
the underlying works of authorship have been published) that any Lien Grantor
now or hereafter owns or uses, including:     (ii)   all registrations and
recordings thereof, all copyrightable works of authorship (whether or not
published), and all applications for copyrights under the laws of Canada or any
other country, including all registrations, recordings and applications in the
Canadian Intellectual Property Office or in any similar office or agency or in
any other country or any political subdivision thereof (other than the United
States of America or any political subdivision thereof), including those
described in Schedule 1 to any Copyright Security Agreement,     (iii)   all
restorations, extensions or renewals of any of the foregoing,

2



--------------------------------------------------------------------------------



 



  (iv)   all claims for, and rights to sue for, past or future infringements of
any of the foregoing, and     (v)   income, royalties, damages and payments now
or hereafter due or payable with respect to any of the foregoing, including
damages and payments for past or future infringements thereof.

                    “Canadian Intellectual Property Filing” means (i) with
respect to any Patent, Design, Copyright or Trademark, the filing of the
applicable Patent Security Agreement, Design Security Agreement, Copyright
Security Agreement or Trademark Security Agreement with the Canadian
Intellectual Property Office, together with an appropriately completed
recordation form and (ii) with respect to any copyright, the filing of the
applicable Copyright Security Agreement with the Canadian Intellectual Property
Office, together with an appropriately completed recordation form, in each case
sufficient to record the Transaction Lien granted to the Collateral Agent in
such Material Recordable Intellectual Property.
                    “Canadian Patents” means:

  (i)   all letters patent of invention issued by Canada or any other country
(other than the United States of America) and all applications for letters
patent and all registrations and recordings thereof pending before the Canadian
Intellectual Property Office including those described in Schedule 1 to any
Patent Security Agreement or in any similar office or agency in any other
country,     (ii)   all reissues, divisions, continuations,
continuations-in-part, revisions and extensions of any of the foregoing,    
(iii)   all claims for, and rights to sue for, past or future infringements of
any of the foregoing, and     (iv)   all income, royalties, damages and payments
now or hereafter due or payable with respect to any of the foregoing, including
damages and payments for past or future infringements thereof.

                    “Canadian Subsidiary” means, with respect to any Person, any
Subsidiary of such Person (which may be a corporation, limited liability
company, partnership or other legal entity) organized under the laws of Canada
or one of the Provinces or Territories of Canada.
                    “Canadian Trademarks” means all of the following, whether
registered or unregistered and whether now owned, used or hereafter acquired or
used by any Lien Grantor:

  (i)   all trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos, brand
names, trade dress, prints and labels on which any of the foregoing have
appeared or appear, package and other designs, and all other source or business
identifiers, and all general intangibles of like nature, all registrations and
recordings thereof, and the rights in any of the foregoing which arise under
applicable law;

3



--------------------------------------------------------------------------------



 



  (ii)   the goodwill of the business symbolized thereby or associated with each
of them;     (iii)   all registrations and applications in connection therewith,
including registrations, recordings and applications in the Canadian
Intellectual Property Office or in any similar office in any country (other than
the United States of America or any political subdivision thereof), including
those described in Schedule 1 to any Trademark Security Agreement;     (iv)  
all extensions or renewals of any of the foregoing;     (v)   all claims for,
and rights to sue for, past or future infringements of any of the foregoing; and
    (vi)   all income, royalties, damages and payments now or hereafter due or
payable with respect to any of the foregoing, including damages and payments for
past or future infringements thereof.

                    “Cash Collateral Accounts” has the meaning specified in
Section 8;
                    “Cash Collateral Agreement” means an agreement that governs
the operation of a Cash Collateral Account as provided for in this Agreement, in
form and substance satisfactory to the Collateral Agent, acting reasonably,
executed and delivered by the relevant Lien Grantor, the Collateral Agent and
the relevant Depositary Bank or securities intermediary.
                    “Cash Distributions” means dividends, interest and other
distributions and payments (including proceeds of liquidation, sale or other
disposition) made or received in cash upon or with respect to any Collateral.
                    “Collateral” means all property, including Canadian
Copyrights, Canadian Patents, Canadian Trademarks, U.S. Copyrights, U.S.
Patents, U.S. Trademarks and Designs of any Lien Grantor, whether now owned or
hereafter acquired, on which a Lien is granted or purports to be granted to the
Collateral Agent pursuant to, and has not been released in accordance with, the
Security Documents. When used with respect to a specific Lien Grantor, the term
“Collateral” means any of the foregoing Collateral in which such a Lien is so
granted or purports to be so granted by such Lien Grantor and has not been so
released.
                    “Collateral Accounts” means the Cash Collateral Accounts,
the Controlled Deposit Accounts and the Controlled Securities Accounts.
                    “Collateral Agent” means JPMorgan Chase Bank, N.A., in its
capacity as Collateral Agent under this Agreement and the other Security
Documents, and its successors in such capacity.
                    “Commercial Tort Claim” has the meaning ascribed thereto in
Section 9-102 of the UCC.
                    “Commodity Account” has the meaning ascribed thereto in
Section 9-102 of the UCC.

4



--------------------------------------------------------------------------------



 



                    “Commodity Account Control Agreement” means, with respect to
any Commodity Account as to which a Lien Grantor is the Commodity Customer, an
agreement by such Lien Grantor, the Collateral Agent and the relevant Commodity
Intermediary that the Commodity Intermediary will apply any value distributed on
account of the Commodity Contracts carried in such Commodity Account as directed
by the Collateral Agent without further consent by such Lien Grantor. Each such
agreement must be reasonably satisfactory in form and substance to the
Collateral Agent.
                    “Commodity Contract” has the meaning ascribed thereto in
Section 9-102 of the UCC.
                    “Commodity Customer” has the meaning ascribed thereto in
Section 9-102 of the UCC.
                    “Commodity Intermediary” has the meaning ascribed thereto in
Section 9-102 of the UCC.
                    “Consolidated Subsidiary” means at any date any Subsidiary
or other entity the accounts of which would be consolidated with those of NNC in
accordance with GAAP in its consolidated financial statements if such statements
were prepared as of such date.
                    “Contingent Secured Obligation” means, at any time, any
Secured Obligation (or portion thereof) that is contingent in nature at such
time, including any Secured Obligation that is: (i) an obligation under a
Designated Hedging Agreement to make payments that cannot be quantified at such
time, (ii) any other obligation (including any guarantee) that is contingent in
nature at such time, or (iii) an obligation to provide collateral to secure any
of the foregoing types of obligations.
                    “Control” has the following meanings: (i) when used with
respect to any Security or Security Entitlement, the meaning specified in UCC
Section 8-106, (ii) when used with respect to any Deposit Account, the meaning
specified in UCC Section 9-104, (iii) when used with respect to any Commodity
Account or Commodity Contract, the meaning specified in UCC Section 9-106(b) and
(iv) when used with respect to any right to payment or performance by the issuer
or a Nominated Person in respect of a letter of credit, the meaning specified in
UCC Section 9-107.
                    “Controlled Commodity Account” means a Commodity Account as
to which (i) a Lien Grantor is the Commodity Customer and (ii) a Commodity
Account Control Agreement is in effect.
                    “Controlled Deposit Account” means a Deposit Account
(i) that is subject to a Deposit Account Control Agreement or (ii) as to which
the Collateral Agent is the Depositary Bank’s “customer” (as defined in UCC
Section 4-104).
                    “Controlled Securities Account” means a Securities Account
that (i) is maintained in the name of a Lien Grantor at an office of a
Securities Intermediary whose jurisdiction (within the meaning of the UCC) is in
the United States and together with all Financial Assets credited thereto and
all related Security Entitlements, is subject to a Securities Account Control
Agreement among such Lien Grantor, the Collateral Agent and such Securities

5



--------------------------------------------------------------------------------



 



Intermediary or (ii) as to which the Collateral Agent is the “entitlement
holder” (as defined in UCC Section 8-102(7)).
                    “Copyright License” means any agreement now or hereafter in
existence granting to any Lien Grantor, or pursuant to which any Lien Grantor
grants to any other Person, any right to use, copy, reproduce, distribute,
prepare derivative works, display or publish any records or other materials on
which a Canadian Copyright or a U.S. Copyright is in existence or may come into
existence.
                    “Copyright Security Agreement” means a Copyright Security
Agreement, substantially in the form of Exhibit B, executed and delivered by a
Lien Grantor in favour of the Collateral Agent for the benefit of the Secured
Parties.
                    “Credit Agreements” means the EDC Support Facility, the 2006
Credit Agreement; and any reference to the “principal amount” of or outstanding
under any Credit Agreement includes the outstanding principal or face amount of
obligations, contingent or otherwise, of NNL and its Subsidiaries under the EDC
Support Facility.
                    “Deposit Account” means any bank deposit, demand, time,
savings, passbook or similar account maintained with a bank.
                    “Deposit Account Control Agreement” means, with respect to
any Deposit Account of any Lien Grantor maintained with a Depositary Bank whose
jurisdiction (within the meaning of the UCC) is in the United States of America,
an agreement among such Lien Grantor, the Collateral Agent and the relevant
Depositary Bank, set forth in an Authenticated Record, (i) that such Depositary
Bank will comply with instructions originated by the Collateral Agent directing
disposition of the funds in such Deposit Account without further consent by such
Lien Grantor and (ii) subordinating to the relevant Transaction Lien all claims
of the Depositary Bank to such Deposit Account (except its right to deduct its
normal operating charges and fees and any uncollected funds previously credited
thereto).
                    “Depositary Bank” means a bank or other financial or credit
institution at which a Deposit Account or Cash Collateral Account is maintained.
                    “Designated Hedging Agreement” has the meaning specified in
Section 21.
                    “Designs” means all industrial designs, design patents and
other designs under the laws of Canada that any Lien Grantor now or hereafter
owns or uses, including:

  (i)   all registrations and recordings thereof and all applications in
connection therewith including all registrations, recordings and applications
that have been or shall be made or filed in the Canadian Intellectual Property
Office,     (ii)   all records, reissues, extensions or renewals of any of the
foregoing,     (iii)   all claims for and rights to sue for, past or future
infringements of any of the foregoing, and

6



--------------------------------------------------------------------------------



 



  (iv)   all income, royalties, damages and payments now or hereafter due or
payable with respect to any of the foregoing, including damages and payments for
past or future infringements thereof.

                    “Design License” means any agreement now or hereafter in
existence granting to any Lien Grantor, or pursuant to which any Lien Grantor
grants to any other Person, any right with respect to any Design now or
hereafter in existence, whether or not registered or recorded and whether or not
an application shall, or is intended to be filed in respect thereof.
                    “Design Security Agreement” means a Design Security
Agreement, substantially in the form of Exhibit E, executed and delivered by a
Lien Grantor in favour of the Collateral Agent for the benefit of the Secured
Parties.
                    “EDC” means Export Development Canada, in its capacity as
provider of the EDC Support Facility.
                    “EDC Support Facility” means the facility made available by
EDC to NNL pursuant to the Amended and Restated Master Facility Agreement dated
October 24, 2005, as such agreement may be amended or supplemented from time to
time, guaranteed by NNI and NNC pursuant to the Guarantee Agreement during the
period in which the Guarantee Agreement is effective; provided that the face
amount of obligations thereunder shall not exceed US$750,000,000.
                    “EDC Support Facility Obligations” means all reimbursement
and indemnity obligations, contingent or otherwise, and obligations to repay
interest and fees of NNL under the EDC Support Facility.
                    “Effective Date” has the meaning specified in the preamble.
                    “Equipment” means “equipment”, as such term is defined in
the PPSA, whether now owned or hereafter acquired by any Lien Grantor, wherever
located and, in any event, includes all such Lien Grantor’s machinery and
equipment, processing equipment, conveyors, machine tools, data processing and
computer equipment with software and peripheral equipment, and all engineering,
processing and manufacturing equipment, office machinery, furniture, materials
handling equipment, tools, attachments, accessories, automotive equipment,
trailers, trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock,
trade fixtures and fixtures together with all additions and accessions thereto,
replacements therefor, all parts therefor, all substitutes for any of the
foregoing, fuel therefor, and all manuals, drawings, instructions, warranties
and rights with respect thereto, and all products and proceeds thereof and
condemnation awards and insurance proceeds with respect thereto.
                    “Equity Interest” means (i) in the case of a corporation,
any shares of its capital stock, (ii) in the case of a limited liability
company, any membership interest therein, (iii) in the case of a partnership,
any partnership interest (whether general or limited) therein, (iv) in the case
of any other business entity, any participation or other interest in the equity
or profits thereof, (v) any warrant, option or other right to acquire any Equity
Interest described in this definition or (vi) if held in a Securities Account
for which the jurisdiction (within the meaning of the UCC) of the relevant
Securities Intermediary is in the United States of America, any Security
Entitlement in respect of any Equity Interest described in this definition.

7



--------------------------------------------------------------------------------



 



                    “Event of Default” means the occurrence and continuance of
any “Event of Default” as defined in the 2006 Credit Agreement.
                    “Financing Lease” has the meaning set forth in Section 1.01
of the 2006 Credit Agreement.
                    “Foreign Subsidiary” means a Subsidiary (which may be a
corporation, limited liability company, partnership or other legal entity)
organized under the laws of a jurisdiction outside the United States and Canada.
                    “GAAP” means generally accepted accounting principles as in
effect from time to time in the United States, applied on a basis consistent
(except for changes concurred in by NNC’s independent public accountants) with
the most recent audited consolidated financial statements of NNC and its
Consolidated Subsidiaries delivered to the Collateral Agent.
                    “Guarantee Agreement” has the meaning set forth in
Section 1.01 of the 2006 Credit Agreement.
                    “Hedging Agreement” means (i) any interest rate protection
agreement, foreign currency exchange agreement, commodity price protection
agreement or other interest rate, currency exchange rate or commodity price
hedging arrangement and (ii) any hedging agreement in respect of common stock
entered into in order to hedge exposure under stock option plans or other
benefit plans for employees, directors or consultants of NNC and its
Subsidiaries, but in each case only if such agreement or arrangement is entered
into with a Lender or an affiliate thereof.
                    “Hypothec” has the meaning specified in Section 16.
                    “Illiquid Collateral” means Collateral other than the Liquid
Collateral.
                    “Indenture Trustee” means The Bank of New York, as successor
to The Toronto-Dominion Bank Trust Company, as trustee under the 1988 Indenture
and its successors in such capacity.
                    “Intangibles” means all “intangibles”, as such term is
defined in the PPSA, including all security interests, goodwill, choses in
action and other contractual benefits and all Intellectual Property.
                    “Intellectual Property” means (i) Canadian Patents,
(ii) Canadian Patent Licenses, (iii) Canadian Trademarks, (iv) Designs,
(v) Design Licenses (vi) Canadian Copyrights, (vii) U.S. Patents, (viii) U.S.
Trademarks, (ix) U.S. Copyrights, and all rights in or under any of the
foregoing.
                    “Intellectual Property Security Agreement” means a Copyright
Security Agreement, a Design Security Agreement, a Patent Security Agreement, or
a Trademark Security Agreement.
                    “Inventory” means any “inventory”, as such term is defined
in the PPSA, now or hereafter owned or acquired by any Lien Grantor, wherever
located, and in any event including

8



--------------------------------------------------------------------------------



 



inventory, merchandise, Goods and other personal property which are held by or
on behalf of any Lien Grantor for sale or lease or are furnished or are to be
furnished under a contract of service, or which constitute raw materials, work
in process or materials used or consumed or to be used or consumed in such Lien
Grantor’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including other supplies.
                    “Issuer Control Agreement” means an Issuer Control Agreement
substantially in the form of Exhibit H (with any changes that the Collateral
Agent shall have reasonably approved).
                    “Lender” means each Lender holding a Tranche A Commitment or
a Tranche A Loan under the 2006 Credit Agreement.
                    “Lien” means, with respect to any asset, (i) any mortgage,
deed of trust, lien, pledge, hypothecation, encumbrance, charge or security
interest in, on or of such asset, (ii) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset and (iii) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
                    “Lien Grantors” means NNL, NNC and the Subsidiary Lien
Grantors.
                    “Liquid Collateral” means (i) Pledged Accounts, (ii) Pledged
Chattel Paper, (iii) Pledged Instruments, (iv) Pledged Cash Collateral Accounts,
(v) Pledged Intellectual Property, (vi) any Pledged Uncertificated Securities
evidencing money market funds, (vii) Pledged Deposit Accounts and (viii) Pledged
Securities Accounts.
                    “Liquid Investment” means a Permitted Investment (other than
commercial paper) that matures within 30 days after it is first included in the
Collateral.
                    “LLC Interest” means a membership interest or similar
interest in a limited liability company.
                    “Loan” has the meaning set forth in Section 1.01 of the 2006
Credit Agreement.
                    “Loan Documents” means the Credit Agreements (including the
notes thereunder) and the Security Documents.
                    “Material Commercial Tort Claim” means any Commercial Tort
Claim with a fair market value (as determined in good faith by the applicable
Lien Grantor) in excess of $10,000,000.
                    “Material Government Contract” means a contract, between a
Lien Grantor and either (i) the federal government of Canada or any agency or
instrumentality thereof or (ii) a provincial or local government or any agency
or instrumentality thereof, that provides (or can reasonably be expected to
provide, based on orders received as of such time) for future payments to such
Lien Grantor in an aggregate amount exceeding (x) for the purpose of the first
sentence of Section 3(n), $50,000,000 and (y) for the purpose of the second
sentence of Section 3(n), $10,000,000.

9



--------------------------------------------------------------------------------



 



                    “Material Intellectual Property” means, with respect to any
Lien Grantor and at any time, any Intellectual Property that is one of the 100
most valuable items of Intellectual Property owned by the NNC Companies at such
time to the business of the NNC Companies taken as a whole, as such business is
presently conducted or proposed to be conducted, as reasonably determined by the
Lien Grantors, acting in their reasonable discretion.
                    “Material Recordable Intellectual Property” means, at any
time, the Recordable Intellectual Property that is Material Intellectual
Property.
                    “NNC” means Nortel Networks Corporation, a Canadian
corporation, and its successors.
                    “NNC Companies” means, collectively, NNC and any of its
Subsidiaries.
                    “NNC Secured Obligations” means the obligations of NNC under
the Tranche A Guaranteed Obligations (as defined in the Guarantee Agreement),
the EDC Facility Guaranteed Obligations (as defined in the Guarantee Agreement)
and any obligation of any Lien Grantor under a Designated Hedging Agreement.
                    “NNL” means Nortel Networks Limited, a Canadian corporation,
and its successors.
                    “NNL Secured Obligations” means the obligations of NNL under
the EDC Support Facility Obligations, the Bond Obligations, the Tranche A
Guaranteed Obligations (as defined in the Guarantee Agreement) and any
obligations of any Lien Grantor under a Designated Hedging Agreement.
                    “Nominated Person” means a Person whom the issuer of a
letter of credit (i) designates or authorizes to pay, accept, negotiate or
otherwise give value under such letter of credit and (ii) undertakes by
agreement or custom and practice to reimburse.
                    “Non-Contingent Secured Obligation” means at any time any
Secured Obligation (or portion thereof) that is not a Contingent Secured
Obligation at such time.
                    “Partnership Interest” means a partnership interest, whether
general or limited.
                    “Patent License” means any agreement now or hereafter in
existence granting to any Lien Grantor, or pursuant to which any Lien Grantor
grants to any other Person, any right with respect to any Canadian Patent or
U.S. Patent or any invention now or hereafter in existence, whether patentable
or not, whether a patent or application for patent is in existence on such
invention or not, and whether a patent or application for patent on such
invention may come into existence or not.
                    “Patent Security Agreement” means a Canadian Patent Security
Agreement, substantially in the form of Exhibit C-1, executed and delivered by a
Lien Grantor in favour of the Collateral Agent for the benefit of the Secured
Parties.
                    “Perfection Certificate” means with respect to any Lien
Grantor, a certificate substantially in the form of Exhibit E, completed and
supplemented with the schedules

10



--------------------------------------------------------------------------------



 



contemplated thereby to the satisfaction of the Collateral Agent, and signed by
an officer of such Lien Grantor.
                    “Permitted Liens” means (i) the Transaction Liens and
(ii) Additional Collateral Liens.
                    “Permitted Receivables Financing” means (i) any Qualified
Receivables Transaction and (ii) any Receivables Transaction after giving effect
to which the mandatory prepayment provisions of the Syndicated Credit Agreement
are not contravened.
                    “Person” means an individual, a corporation, a partnership,
an association, a trust or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
                    “Pledged” when used in conjunction with any type of asset,
means at any time an asset of such type that is included (or that creates rights
that are included) in the Collateral at such time pursuant to the terms of this
Agreement. For example, “Pledged Equity Interest” means an Equity Interest that
is included in the Collateral at such time and “Pledged letter of credit” means
a letter of credit that creates rights to payment or performance that are
included in the Collateral at such time.
                    “Post-Petition Interest” means, with respect to any
obligation of any Person, any interest that accrues after the commencement of
any case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of such Person (or would accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such proceeding.
                    “PPSA” means the Personal Property Security Act as in effect
from time to time in the Province of Ontario; provided that, if validity,
perfection or the effect of perfection or non-perfection or the priority of any
Transaction Lien on any Collateral and the rights and remedies of secured
parties are governed by the PPSA or other similar legislation as in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or other similar legislation as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such validity,
perfection, effect of perfection or non-perfection or priority and to such
rights and remedies.
                    “Proceeds” means all “proceeds”, as such term is defined in
the PPSA and, in any event, shall include all proceeds of, and all other
profits, products, rents or receipts, in whatever form, arising from the
collection, sale, lease, exchange, assignment, licensing or other disposition
of, or other realization upon, any Collateral, including all claims of the
relevant Lien Grantor against third parties for loss of, damage to, or
destruction of, or for proceeds payable under, or unearned premiums with respect
to, policies of insurance in respect of, any Collateral, and any condemnation or
requisition payments with respect to any Collateral.
                    “Purchase Money Mortgage” means, with respect to any Lien
Grantor, (i) a mortgage on or security interest in property existing at the time
of acquisition thereof by such Lien Grantor and not incurred in contemplation of
such acquisition and (ii) any mortgage on or security interest in any property
acquired, constructed or improved by such Lien Grantor incurred after the date
hereof which is related solely to, and is created or assumed

11



--------------------------------------------------------------------------------



 



contemporaneously with, or within 180 days after, such acquisition, or
completion of such construction or improvement, to secure or provide for the
payment of the purchase price thereof or the cost of construction or improvement
thereon incurred after the date hereof (including the cost of any underlying
real property); provided that in the case of any such acquisition, construction
or improvement, the mortgage or security interest shall not apply to any after
acquired property of such Grantor (other than improvements thereon and fixtures)
or to any property previously owned by such Lien Grantor other than, in the case
of any such construction or improvement, any real property, theretofore
substantially unimproved for the purposes of such Lien Grantor, on which the
property so constructed, or the improvement, is located and other than a fixture
on the real property on which the property so constructed, or the improvement,
is located; and provided further that the amount secured by the mortgage or
security interest shall not exceed the purchase price thereof or the cost of
construction or improvement thereon plus reasonable fees and expenses with
respect thereto.
                    “Qualified Receivables Transaction” has the meaning set
forth in Section 1.01 of the 2006 Credit Agreement.
                    “Ratio” means, at any time, the ratio of (i) the principal
amount of the Bond Obligations to (ii) the sum of (A) the Tranche A Obligations
at such time and (B) the aggregate principal amount of any “Support” (as defined
in the EDC Support Facility) outstanding under the EDC Support Facility.
                    “Receivables Transaction” has the meaning set forth in
Section 1.01 of the 2006 Credit Agreement.
                    “Receiver” means a receiver, a manager or a receiver and
manager.
                    “Recordable Intellectual Property” means (A) (i) U.S.
Patents (other than U.S. Patents described in clauses (iii) and (iv) of the
definition thereof) registered with the United States Patent and U.S. Trademarks
(other than Trademarks described in clauses (v) and (vi) of the definition
thereof) registered with the United States Patent and Trademark Office,
(ii) U.S. Copyrights (other than U.S. Copyrights described in clauses (iii) and
(iv) of the definition thereof) registered with the United States Copyright
Office and (iii) all rights in or under any of the foregoing.
                    (B) (i) Canadian Patents (other than Canadian Patents
described in clauses (iii) and (iv) of the definition thereof) registered with
the Canadian Patent and Canadian Trademarks (other than Trademarks described in
clauses (v) and (vi) of the definition thereof) registered with the Canadian
Patent and Trademark Office, (ii) Canadian Copyrights (other than Canadian
Copyrights described in clauses (iii) and (iv) of the definition thereof)
registered with the Canadian Copyright Office and (iii) Designs (other than
Designs described in clauses (iii) and (iv) of the definition thereof)
registered with the Canadian Intellectual Property Office, and all rights in or
under any of the foregoing.
                    “Related Transferred Rights” means (i) Transferred
Receivables, (ii) rights to payment and collections in respect of such
Transferred Receivables, (iii) security interests or Liens and property subject
thereto purporting to secure or guarantee payment of such Transferred
Receivables, (iv) guarantees, letters of credit, acceptances, insurance and
other arrangements from time to time supporting or securing payment of such
Transferred Receivables, (v) all

12



--------------------------------------------------------------------------------



 



invoices, documents, books, records and other information with respect to such
Transferred Receivables or the obligors thereon, (vi) with respect to any such
Transferred Receivables, the transferee’s interest in the product (including
returned product), the sale of which by such transferee gave rise to such
Transferred Receivables and (vii) all Proceeds of the items described in the
foregoing clauses.
                    “Required Secured Lenders” means, with respect to any
amendment or waiver hereunder (including any release of Collateral pursuant to
Section 19(g), Lenders having the percentage of the Tranche A Commitments and
Tranche A Loans specified by Section 9.05 of the 2006 Credit Agreement in order
to approve such action; provided, that if any amendment or waiver hereunder that
would (A) provide any additional benefits to the Lenders which are not also
provided to EDC, (B) alter the application of proceeds of Collateral in any
manner adverse to EDC or (C) increase the amount of obligations that are
permitted to be secured by the Collateral (except as expressly contemplated
hereby), then the consent of the “Required Secured Lenders” shall not be deemed
to have been obtained unless EDC shall have also consented to such amendment or
waiver.
                    “Secured Agreement” when used with respect to any Secured
Obligation of any Lien Grantor, refers collectively to each instrument,
agreement or other document that sets forth obligations of such Lien Grantor
and/or rights of the holder with respect to such Secured Obligation.
                    “Secured Obligations” means (i) with respect to NNL, the NNL
Secured Obligations, (ii) with respect to NNC, the NNC Secured Obligations and
(iii) with respect to any Subsidiary Lien Grantor, (a) the obligations of such
Lien Grantor under any guarantee delivered by it pursuant to Section 5.7 of the
EDC Support Facility, (b) the obligations of such Lien Grantor under any
guarantee delivered by it pursuant to Section 5.16 of the 2006 Credit Agreement,
and (c) the obligations of any Subsidiary Lien Grantor under any Designated
Hedging Agreement.
                    “Secured Parties” means the holders from time to time of the
Secured Obligations.
                    “Securities Account” means an account maintained on behalf
of a Lien Grantor by a Securities Intermediary whose jurisdiction (within the
meaning of the UCC) is in the United States of America in which securities or
other financial assets are held for or on behalf of a Lien Grantor.
                    “Securities Account Control Agreement” means, when used with
respect to a Securities Account, a Securities Account Control Agreement
substantially in the form of Exhibit G (with any changes that the Collateral
Agent shall have reasonably approved) among the relevant Securities
Intermediary, the relevant Lien Grantor and the Collateral Agent to the effect
that such Securities Intermediary will comply with Entitlement Orders originated
by the Collateral Agent with respect to such Securities Account without further
consent by the relevant Lien Grantor.
                    “Securities Intermediary” has the meaning ascribed thereto
in Section 8-102 of the UCC.

13



--------------------------------------------------------------------------------



 



                    “Security Entitlement” has the meaning ascribed thereto in
Section 8-102 of the UCC.
                    “Security Agreement Supplement” means a Security Agreement
Supplement, substantially in the form of Exhibit A, signed and delivered to the
Collateral Agent for the purpose of adding a Subsidiary as a party hereto
pursuant to Section 19 and/or adding additional personal property to the
Collateral.
                    “Security Documents” means this Agreement, the U.S. Security
Agreement, the Security Agreement Supplements, the Commodity Account Control
Agreements, the Deposit Account Control Agreements, the Issuer Control
Agreements, the Cash Collateral Agreements, the Intellectual Property Security
Agreements, the Issuer Control Agreement, the Securities Account Control
Agreements, the Hypothecs and all other supplemental or additional security
agreements or similar instruments delivered pursuant to any Credit Agreement or
any other Security Documents.
                    “Specified Event of Default” means an event described in
Section 6.01(a)(including without limitation as a result of the acceleration of
the Loans prior to their stated maturity), (f), or (g) of the 2006 Credit
Agreement or any Event of Default caused by a breach of any financial covenant
contained in the 2006 Credit Agreement.
                    “Subsidiary” means, as to any Person, any corporation or
other entity of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions are at the time directly or indirectly owned by
such Person; unless otherwise specified, “Subsidiary” means a Subsidiary of NNC
or a Subsidiary of NNL.
                    “Subsidiary Lien Grantors” means each Subsidiary of NNC
organized in any Province or Territory of Canada that shall, at any time after
the date hereof, become a “Subsidiary Lien Grantor” pursuant to Section 20.
                    “Supporting Letter of Credit” means a letter of credit to
the extent that it constitutes a Supporting Obligation with respect to any
Collateral.
                    “Supporting Obligation” has the meaning specified in UCC
Section 9-102.
                    “Trademark License” means any agreement now or hereafter in
existence granting to any Lien Grantor, or pursuant to which any Lien Grantor
grants to any other Person, any right to use any Canadian Trademark or U.S.
Trademark.
                    “Trademark Security Agreement” means a Trademark Security
Agreement, substantially in the form of Exhibit D, executed and delivered by a
Lien Grantor in favour of the Collateral Agent for the benefit of the Secured
Parties.
                    “Tranche A Commitment” has the meaning set forth in
Section 1.01 of the 2006 Credit Agreement.
                    “Tranche A Loan” has the meaning set forth in Section 1.01
of the 2006 Credit Agreement.

14



--------------------------------------------------------------------------------



 



                    “Tranche A Note” has the meaning set forth in Section 1.01
of the 2006 Credit Agreement.
                    “Tranche A Obligations” means (i) all principal of and
interest (including, without limitation, any Post Petition Interest) on any
Tranche A Loan and (ii) all other amounts payable by NNL in connection with the
Tranche A Loans under the 2006 Credit Agreement.
                    “Transaction Liens” means the Liens granted by the Lien
Grantors under the Security Documents.
                    “Transferred Receivables” means any receivables that have
been sold, pledged, contributed or otherwise transferred in connection with a
Permitted Receivables Financing.
                    “UCC” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided that, if perfection or the
effect of perfection or non-perfection or the priority of any Transaction Lien
on any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
                    “U.S. Copyrights” means all the following: (i) all
copyrights under the laws of the United States (whether or not the underlying
works of authorship have been published), all registrations and recordings
thereof, all copyrightable works of authorship (whether or not published), and
all applications for copyrights under the laws of the United States, including
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, including those
described in Schedule I to any Copyright Security Agreement, (ii) all renewals
of any of the foregoing, (iii) all claims for, and rights to sue for, past or
future infringements of any of the foregoing and (iv) all income, royalties,
damages and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.
                    “U.S. Patents” means (i) all letters patent and design
letters patent issued by the United States and all applications for letters
patent or design letters patent pending before the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, including those described in Schedule I to any U.S. Patent
Security Agreement, (ii) all reissues, divisions, continuations, continuations
in part, revisions and extensions of any of the foregoing, (iii) all claims for,
and rights to sue for, past or future infringements of any of the foregoing and
(iv) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.
                    “U.S. Security Agreement” means the U.S. security agreement
dated as of the date hereof among NNI, the Subsidiaries from time to time party
thereto and JPMorgan Chase Bank, N.A., as Collateral Agent, and EDC, as amended
from time to time.
                    “U.S. Subsidiary” means, with respect to any Person, any
Subsidiary (which may be a corporation, limited liability company, partnership
or other legal entity) organized under the laws of the United States or any
state thereof.

15



--------------------------------------------------------------------------------



 



                    “U.S. Trademarks” means: (i) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, brand names, trade dress, prints and labels on
which any of the foregoing have appeared or appear, package and other designs,
and all other source or business identifiers, and all general intangibles of
like nature, and the rights in any of the foregoing which arise under applicable
law, (ii) the goodwill of the business symbolized thereby or associated with
each of them, (iii) all registrations and applications in connection therewith,
including registrations and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, including those described in Schedule 1 to any Trademark Security
Agreement, (iv) all renewals of any of the foregoing, (v) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and
(vi) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past
due or future infringements thereof.
(c) Terms Generally. The definitions of terms herein (including those
incorporated by reference to the PPSA or to another document) apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to, this Agreement and (e) the word “property” shall be construed to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
SECTION 2. GRANT OF TRANSACTION LIENS.

  (a)   Each Lien Grantor, in order to secure its Secured Obligations, grants to
the Collateral Agent for the equal and ratable benefit of the Secured Parties a
continuing security interest in all the following personal property, including
all proceeds, renewals, accretions and substitutions thereof, of such Lien
Grantor, as the case may be, whether now owned or existing or hereafter acquired
or arising and regardless of where located:

      (i) all Accounts;         (ii) all Chattel Paper;

16



--------------------------------------------------------------------------------



 



  (iii)   all deeds, documents, writings, papers, books of account and other
books relating to or being records of debts, Chattel Paper or Documents of Title
or by which such are or may hereafter be secured, evidenced, acknowledged or
made payable;     (iv)   all Documents of Title (whether negotiable or not);    
(v)   all Equipment;     (vi)   all Goods (including all parts, accessories,
attachments, special tools, additions and accessions thereto);     (vii)   all
Instruments;     (viii)   all Intangibles;     (ix)   all Inventory;     (x)  
all Money;     (xi)   all Securities and other Equity Interests in other
Persons;     (xii)   all books and records (including customer lists, credit
files, computer programs, printouts and other computer materials and records) of
such Lien Grantor pertaining to any of its Collateral;     (xiii)   such Lien
Grantor’s ownership interest in and its cash, Securities and other assets held
in (1) its Cash Collateral Accounts and (2) its Deposit Accounts from time to
time; and     (xiv)   all Proceeds of the Collateral described in the foregoing
Section 2(a)(i) through Section 2(a)(xiii).

provided that, with respect to the security interests granted by each Lien
Grantor, the following property shall be excluded from the foregoing security
interest: (A) any Equity Interests held by such Lien Grantor in any Subsidiary
that is not a Canadian Subsidiary or a U.S. Subsidiary, (B) Equipment leased by
any Lien Grantor under a lease that prohibits the granting of a Lien on such
Equipment if (but only to the extent that) the grant of the Transaction Liens
would constitute a violation of a valid and enforceable restriction in favour of
a third party (other than any NNC Company) or would result in an enforceable
right in any Person (other than an NNC Company) to declare a default under, or
an enforceable right to terminate or annul, such lease and until all required
consents shall have been obtained, it being understood that no Lien Grantor is
obliged to obtain such consent, (C) any intangibles or other rights arising
under any contract, instrument, license or other document if (but only to the
extent that) the grant of the Transaction Liens would constitute a violation of
a valid and enforceable restriction in favour of a third party (other than an
NNC Company) or would result in an enforceable right in any Person (other than
an NNC Company) to declare a default under, or an enforceable right to terminate
or annul, such contract, instrument, license or other document, unless and until
all required consents shall have been obtained, it being understood that no Lien
Grantor is obliged to obtain such consent, (D) any

17



--------------------------------------------------------------------------------



 



Equity Interests in or any debt of any Person if the grant of the Transaction
Liens therein would constitute a violation of any provision of any shareholder
agreement or other agreement with respect to such Equity Interests or debt among
such Lien Grantors and any other holders of Equity Interests or debt of such
Person (other than NNC Company), (E) any assets of such Lien Grantor that
constitute Transferred Receivables and Related Transferred Rights on the date on
which such Lien Grantor becomes a party to this Agreement, (F) any Equity
Interest issued by NNI, (G) the last day of the term of any lease or any
extension or renewal thereof, oral or written, or agreement therefor, now held
or hereafter acquired by any Lien Grantor but upon the enforcement of the
security interest hereunder, the applicable Lien Grantor shall stand possessed
of such last day in trust to assign the same to any person acquiring such term,
(H) any asset of such Lien Grantor for so long as such asset is subject to a
Purchase Money Mortgage, (I) the accounts titled “Nortel Networks Ltd. Pledge
Facility USD75M” and “Nortel Networks Ltd. Pledge Deposit” maintained by NNL at
ABN AMRO Bank N.V. Canada Branch and (J) any Equity Interests in any Person the
grant of a Transaction Lien on which would require the inclusion of separate
financial statements of such Person in the filings by any NNC Company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (except to the
extent such financial statements are currently being provided in the Exchange
Act filings of any NNC Company on the Effective Date).
                    The security interests granted by each Lien Grantor pursuant
to this Section 2 shall terminate in accordance with Section 20.

  (b)   With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in any Supporting Obligation.     (c)   The
Transaction Liens are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or transfer or in any way affect
or modify, any obligation or liability of any Lien Grantor with respect to any
of the Collateral or any transaction in connection therewith.     (d)   If the
Collateral is realized upon and the security interest in the Collateral is not
sufficient to satisfy all Secured Obligations, each Lien Grantor acknowledges
and agrees that, subject to the provisions of the PPSA, such Lien Grantor shall
continue to be liable for any Secured Obligations remaining outstanding and
Collateral Agent shall be entitled to pursue full payment thereof.     (e)  
Each Lien Grantor and the Collateral Agent hereby acknowledge that value has
been given, such Lien Grantor has rights in the Collateral or, with respect to
any after acquired Collateral, will have rights in such Collateral when so
acquired and this Agreement constitutes a security agreement as that term is
defined in the PPSA.

SECTION 3. GENERAL REPRESENTATIONS WARRANTIES AND COVENANTS
                    Each Lien Grantor represents and warrants, on the Effective
Date, and covenants, where indicated below, as follows:

18



--------------------------------------------------------------------------------



 



  (a)   Each Lien Grantor represents and warrants that on the Effective Date,
such Lien Grantor is a corporation or other business organization duly
organized, validly existing and in good standing under the laws of the
jurisdiction identified as its jurisdiction of organization in its Perfection
Certificate.     (b)   Each Lien Grantor represents and warrants, on the
Effective Date, that Schedule 1 lists all Pledged Equity Interests (except
Equity Interests constituting minority investments in any Person other than an
NNC Company) owned by such Lien Grantor and held directly by such Lien Grantor
(i.e., not through a Subsidiary, a Securities Intermediary or any other Person).
    (c)   Each Lien Grantor represents and warrants, on the Effective Date, that
Schedule 2 lists all Pledged Securities not credited to a Securities Account or
a similar account maintained by a depository institution or Securities
Intermediary whose jurisdiction is in Canada and owned directly by such Lien
Grantor on the date of delivery of such Schedule 2 (except (i) Securities listed
on Schedule 1 and (ii) Equity Interests constituting minority investments in any
Person other than an NNC Company), each Securities Account maintained on behalf
of a Lien Grantor to which financial assets are credited with a fair market
value in excess of $5,000,000 as of the date of delivery of such Schedule 2 and
all Commodity Accounts in respect of which such Lien Grantor is the Commodity
Customer on the date of delivery of such Schedule 2.     (d)   Each Lien Grantor
represents and warrants, on the Effective Date that such Lien Grantor has
provided to the Collateral Agent a written notice setting forth a list of the
Material Intellectual Property at such time.     (e)   Each Lien Grantor
represents and warrants, on the Effective Date, that all Pledged Equity
Interests owned by such Lien Grantor at such time are owned by it free and clear
of any Lien other than the Transaction Liens, and any tax liens, judgment liens,
put/call arrangements and Liens existing on the Effective Date. Each Lien
Grantor covenants that it will cause all Pledged Equity Interests owned by such
Lien Grantor from time to time to be owned by it free and clear of any Lien
other than (i) the Transaction Liens and (ii) any other Permitted Liens. Such
Lien Grantor represents and warrants, on the Effective Date, that all shares of
capital stock included in such Pledged Equity Interests at such time with
respect to a Subsidiary of such Lien Grantor (including shares of capital stock
in respect of which such Lien Grantor owns an Equity Interest) have been duly
authorized and validly issued and are fully paid and non-assessable. Such Lien
Grantor covenants that it will ensure that none of the Pledged Equity Interests
with respect to a Subsidiary of such Lien Grantor are subject to any option to
purchase or similar right of any Person.     (f)   Each Lien Grantor represents
and warrants that, on the Effective Date, such Lien Grantor owns or has rights
in all of its Collateral (other than after-acquired Collateral in which such
Lien Grantor will own or have rights in such Collateral at the time so acquired)
free and clear of any Lien other than Permitted Liens.

19



--------------------------------------------------------------------------------



 



  (g)   Each Lien Grantor represents and warrants that, on the Effective Date,
no financing statement, financing change statement, security agreement, mortgage
or similar or equivalent document or instrument covering all or part of the
Collateral owned by such Lien Grantor is on file or of record in any
jurisdiction in Canada in which such filing or recording would be effective to
perfect or record a Lien on such Collateral, except financing statements,
financing change statements, mortgages or other similar or equivalent documents
with respect to Permitted Liens and no Collateral owned by such Lien Grantor is
in the possession or under the Control of any other Person having a claim
thereto or security interest therein, other than a Permitted Lien.     (h)  
Each Lien Grantor represents and warrants that, on the Effective Date, such Lien
Grantor has taken all actions necessary under the PPSA to perfect its interest
in any Accounts or Chattel Paper in an amount in excess of $3,000,000 (per
Account or obligation evidenced by Chattel Paper) purchased or otherwise
acquired by it, as against its assignors and creditors of its assignors. Such
Lien Grantor covenants that it will take all actions necessary under the PPSA to
perfect its interest in any Accounts or Chattel Paper in an amount in excess of
$3,000,000 (per Account or obligation evidenced by Chattel Paper) purchased or
otherwise acquired by it, as against its assignors and creditors of its
assignors.     (i)   Each Lien Grantor represents and warrants, on the Effective
Date, that, to the extent attachment and creation of the Transaction Liens is
governed by the laws of a jurisdiction in Canada, the Transaction Liens on all
Collateral owned by such Lien Grantor at such time (i) have been validly
created, (ii) attach to each item of such Collateral on the date hereof (or, if
such Lien Grantor first obtains rights thereto on a later date, on such later
date) and (iii) when so attached, will secure all the Secured Obligations of
such Lien Grantor.     (j)   Each Lien Grantor represents and warrants that, on
or prior to the Effective Date, such Lien Grantor has delivered a Perfection
Certificate to the Collateral Agent and that the information set forth therein
is correct and complete as of the date of delivery thereof. Each Lien Grantor
represents and warrants that, as of September 30, 2005, the financial
information set forth on Schedule fairly presented the asset and revenue
information set forth therein.     (k)   Each Lien Grantor represents and
warrants, on the Effective Date, that when a PPSA financing statement or a
financing change statement describing the Collateral has been filed in the
jurisdictions specified in such Perfection Certificate (as amended pursuant to
Section 3(a)) in each Province of Canada, and similar statements describing the
hypothec in the Collateral located in Quebec have been published in the Register
of Personal and Movable Real Rights (“RPMRR”), if applicable, the Transaction
Liens will constitute perfected security interests (and in the case of the
Collateral located in Quebec, will constitute hypothecs opposable to third
parties) in the Collateral owned by such Lien Grantor in favour of the
Collateral Agent for the ratable benefit of the Secured Parties to the extent
that a security interest or a hypothec therein may be perfected by filing
pursuant to the UCC, PPSA or the Civil Code of Quebec, as

20



--------------------------------------------------------------------------------



 



      the case may be, prior, in the case of Collateral other than (x) fixtures
and (y) Collateral with respect to which Canadian Intellectual Property Filings
must be made in order to perfect a Lien thereon, to all other Liens and rights
of others therein except Permitted Liens. When, in addition to the filing of
such PPSA financing statements and financing change statements and the
publication of the hypothecs in Collateral located in Quebec in the RPMRR, if
applicable, the applicable Canadian Intellectual Property Filings have been made
with respect to such Lien Grantor’s Material Recordable Intellectual Property
(including any future filings required pursuant to Sections 4(a) and 5(a)), the
Transaction Liens will constitute perfected security interests in all right,
title and interest of such Lien Grantor in its Material Recordable Intellectual
Property to the extent that security interests and hypothecs therein may be
perfected by such filings, prior to all Liens and rights of others therein
except Permitted Liens. Except for (i) the filing of such PPSA financing
statements and financing change statements and the publication of the security
interest and hypothecs in Collateral located in Quebec in the RPMRR, if
applicable, and (ii) such Canadian Intellectual Property Filings, no
registration, recordation or filing with any U.S., Canadian, Provincial or
Territorial governmental body, agency or official is required in connection with
the execution or delivery of the Security Documents or is necessary for the
validity or enforceability thereof or for the perfection or due recordation of
the Transaction Liens or for the enforcement of the Transaction Liens to the
extent that a security interest or a hypothec in the Collateral may be perfected
therein by the filings described in (i) and (ii) above (it being understood that
any disposition of Collateral constituting Securities is subject to applicable
securities laws).     (l)   Each Lien Grantor represents and warrants that, on
the Effective Date, no Lien Grantor is the claimant with respect to any Material
Commercial Tort Claim; provided that such representation is not made with
respect to any Commercial Tort Claim arising in a jurisdiction outside the
United States. Such Lien Grantor covenants that if it acquires a Material
Commercial Tort Claim arising in the United States, such Lien Grantor will
promptly sign and deliver a Security Agreement Supplement granting a Security
Interest in such Commercial Tort Claim (which shall be described therein in
specificity required to satisfy Official Comment 5 to UCC Section 9 108) to the
Collateral Agent for the benefit of the Secured Parties.     (m)   Each Lien
Grantor represents and warrants that, on the Effective Date, no Lien Grantor is
the beneficiary under any letter of credit in a maximum face amount in excess of
$10,000,000 (other than a Supporting Letter of Credit) with respect to which the
Collateral Agent has not been granted Control.     (n)   Each Lien Grantor
represents and warrants that, on the Effective Date, such Lien Grantor is not a
party to any Material Government Contract, except as disclosed in writing to the
Collateral Agent on or prior to such time. Each Lien Grantor covenants that, if
a Specified Event of Default shall have occurred and is continuing, such Lien
Grantor will, promptly at the request of the Collateral Agent, execute and
deliver to the Collateral Agent with respect to Pledged Material Government
Contracts all assignments, notices of assignment and other

21



--------------------------------------------------------------------------------



 



      documents required to be filed with (x) any Provincial or Territorial
government or agency or (y) the federal government of Canada in accordance with
the Financial Administration Act, as amended (the “Financial Administration
Act”), in either case to insure compliance with the Financial Administration Act
or any similar applicable legislation of any Province or Territory of Canada;
provided that no such execution and delivery shall be required with respect to
any Material Government Contract to the extent such execution and delivery is
contrary to the Financial Administration Act or any similar applicable
legislation of any Province or Territory of Canada.

SECTION 4. ADDITIONAL COVENANTS.
                    Each Lien Grantor covenants as follows:

  (a)   Such Lien Grantor authorizes the Collateral Agent to file financing
statements or continuation statements with respect to the Collateral without any
further consent of such Lien Grantor. Such Lien Grantor agrees that a carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement. Such Lien Grantor
constitutes the Collateral Agent its attorney-in-fact to execute and file all
Intellectual Property Filings in respect of Material Recordable Intellectual
Property, so long as a Specified Event of Default shall have occurred and is
continuing, Intellectual Property Filings with respect to other Recordable
Intellectual Property (other than Trademarks) and other filings in the United
States and in Canada, including financing statements and financing change
statements (other than Intellectual Property Filings with respect to Trademarks)
required or requested for the purposes of creating, perfecting and preserving
the Transaction Liens, all acts of such attorney being hereby ratified and
confirmed; and such power, being coupled with an interest, shall be irrevocable
until all the Transaction Liens granted by such Lien Grantor terminate pursuant
to Section 20. The relevant Lien Grantor will pay the reasonable costs of, or
incidental to, (i) any Intellectual Property Filings in respect of Material
Recordable Intellectual Property, (ii) so long as a Specified Event of Default
shall have occurred and is continuing, any Intellectual Property Filings with
respect to other Recordable Intellectual Property (other than Trademarks) and
(iii) any other recording or filing of any UCC financing or continuation
statement or financing statement or financing change statements or other
documents recorded or filed pursuant hereto.     (b)   [intentionally omitted].
    (c)   Such Lien Grantor will use commercially reasonable efforts consistent
with its customary commercial practice to cause to be collected from its account
debtors, when due, all amounts owing under its Pledged Accounts (including
delinquent Accounts, which will be collected in accordance with such Lien
Grantor’s customary collection procedures) and will apply all amounts collected
thereon, forthwith upon receipt thereof, to the outstanding balances of such
Accounts. Subject to the rights the Collateral Agent and the other Secured
Parties may exercise hereunder if a Specified Event of Default shall have
occurred and is

22



--------------------------------------------------------------------------------



 



      continuing, such Lien Grantor may allow in the ordinary course of business
as adjustments to amounts owing under its Accounts any extension or renewal of
the time or times for payment, or settlement for less than the total unpaid
balance, that such Lien Grantor finds appropriate in accordance with sound
business judgment and refunds or credits, all in the ordinary course of its
business and consistent with such Lien Grantor’s historical collection
practices. The reasonable costs and out-of-pocket expenses (including reasonable
legal fees) of collection incurred by such Lien Grantor and the reasonable costs
and out-of-pocket expenses incurred by the Collateral Agent, shall be paid by
such Lien Grantor.     (d)   Upon the occurrence and during the continuance of a
Specified Event of Default, if payments with respect to any of such Lien
Grantor’s Pledged Accounts are to be received in a lockbox or similar account,
and at such time such Lien Grantor and Collateral Agent have established a Cash
Collateral Account in respect of such account, such Lien Grantor will at all
times cause such lockbox or similar account to be subject to a Cash Collateral
Agreement.     (e)   If a Specified Event of Default shall have occurred and is
continuing, such Lien Grantor will, if requested to do so by the Collateral
Agent, promptly notify (and such Lien Grantor authorizes the Collateral Agent so
to notify) each account debtor in respect of any of its Pledged Accounts that
such Accounts have been assigned to the Collateral Agent hereunder, and that any
payments due or to become due in respect of such Accounts are to be made
directly to the Collateral Agent or its designee.     (f)   Such Lien Grantor
will promptly deliver to the Collateral Agent as Collateral hereunder any
Pledged Chattel Paper, negotiable Documents of Title and any Pledged Instruments
owned by such Lien Grantor, endorsed to the order of the Collateral Agent, or
accompanied by duly executed instruments of assignment, with signatures
appropriately guaranteed, all in form and substance reasonably satisfactory to
the Collateral Agent; provided that no Lien Grantor shall be required to deliver
(i) any such Pledged Chattel Paper to the extent that it was entered into or
provided in connection with vendor financing and (ii) any such Pledged
Instruments to the extent the aggregate principal or face amount of such Pledged
Instrument of such Lien Grantor does not exceed $10,000,000. Upon the delivery
of any Pledged Chattel Paper or Pledged Instrument owned by such Lien Grantor to
the Collateral Agent, the Transaction Lien on such Collateral will be subject to
no prior Liens or rights of others. So long as no Specified Event of Default
shall have occurred and is continuing, the Collateral Agent will, promptly upon
request by the relevant Lien Grantor, make appropriate arrangements for making
any Pledged Chattel Paper, negotiable Documents of Title or Pledged Instrument
available to the relevant Lien Grantor for purposes of presentation, collection,
cancellation, amendment, compromise, sale or renewal.     (g)   No Lien Grantor
shall be required to deliver to the Collateral Agent any certificate of title
with respect to any motor vehicle constituting Collateral, or to stamp or
otherwise mark any such certificate of title to reflect the security interest
therein granted to the Collateral Agent pursuant to this Agreement.

23



--------------------------------------------------------------------------------



 



  (h)   Notwithstanding anything in this Agreement or any other Security
Document to the contrary, no Lien Grantor shall be required to take any action
in order to perfect the security interest of the Collateral Agent in any
Collateral under the law of any jurisdiction outside of the United States or
Canada.     (i)   Each Subsidiary that becomes a Lien Grantor under Section 20
that owns movable property situated in Quebec shall execute and deliver to the
Collateral Agent (i) a deed of Hypothec in respect of a universality of all
movable property owned by such Lien Grantor in Quebec and issue of bonds, bond
certificate and pledge agreement (all substantially in the same form as the
Hypothecs previously delivered to the Collateral Agent, with such amendments and
modifications as are necessary to satisfy the intent of this Agreement or which
the Collateral Agent may reasonably request), and (ii) all other ancillary and
supplementary documents or documentation required for registration with respect
to any of the foregoing, in each case, within the time periods provided under
Section 20.

SECTION 5. RECORDABLE INTELLECTUAL PROPERTY
                    Each Lien Grantor covenants as follows:

  (a)   On the date on which it becomes a party to this Agreement, such Lien
Grantor will sign and deliver to the Collateral Agent Intellectual Property
Security Agreements with respect to all Material Recordable Intellectual
Property then owned by it. Within 30 days after each March 31, June 30,
September 30 and December 31, such Lien Grantor will sign and deliver to the
Collateral Agent any Intellectual Property Security Agreement provided by the
Collateral Agent and necessary to grant Transaction Liens on all Material
Recordable Intellectual Property owned by it on such March 31, June 30,
September 30 and December 31 that is not covered by any previous Intellectual
Property Security Agreement so signed and delivered by it. In each case, it
will, as soon as practicable upon the request of the Collateral Agent, provide
the Collateral Agent with all documentation necessary in order to enable the
Collateral Agent to make all Intellectual Property Filings necessary to perfect
the Transaction Liens on Material Recordable Intellectual Property.     (b)  
Such Lien Grantor will maintain its Material Intellectual Property in a
commercially reasonable, prudent manner consistent with its past practices and
with respect to any Material Intellectual Property which has been infringed,
misappropriated or diluted, in each case in a material respect, by a third
party, the relevant Lien Grantor will, unless such Lien Grantor shall reasonably
determine that such action would be of negligible value, economic or otherwise,
take commercially reasonable steps consistent with its past practices to sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and/or take such other
actions as such Lien Grantor shall reasonably deem appropriate under the
circumstances to protect such Material Intellectual Property.

24



--------------------------------------------------------------------------------



 



SECTION 6. SECURITIES AND OTHER INVESTMENTS
                    Each Lien Grantor represents and warrants, at the times set
forth below, and covenants, where indicated below, as follows:

  (a)   Certificated Securities. Such Lien Grantor represents and warrants that,
as of the Effective Date, such Lien Grantor has delivered to the Collateral
Agent as Collateral hereunder all certificates representing (i) any Pledged
certificated Securities of any Subsidiary (the “Pledged Certificated
Securities”) and (ii) any other Pledged Certificated Securities owned as of such
date by such Lien Grantor and not credited to a Securities Account having a fair
market value in excess of $3,000,000 (other than Securities evidencing Equity
Interests constituting minority investments in privately held companies). Such
Lien Grantor covenants that whenever such Lien Grantor acquires any certificate
representing a Pledged Certificated Security described in clauses (i) or (ii) of
the immediately preceding sentence, such Lien Grantor will as promptly as
practicable deliver such certificate to the Collateral Agent as Collateral
hereunder, provided that such Lien Grantor shall not be required to deliver
Pledged Certificated Security which such Lien Grantor intends to sell within
90 days of its acquisition thereof until the 91st day following such acquisition
provided that no Event of Default shall have occurred and is continuing.     (b)
  Uncertificated Securities. On or prior to April 30, 2006 (or such later date
as to which the Collateral Agent may consent in its sole discretion), in respect
of each pledged uncertificated Security owned by such Lien Grantor and not
credited to a Securities Account evidencing a Pledged uncertificated Security of
such Lien Grantor, such Lien Grantor shall (i) in the case of any Pledged
uncertificated Security held at a depository institution or securities
intermediary whose jurisdiction is in Canada, give written instructions to the
relevant depository institution or other applicable Person, together with a
written copy thereof to the Collateral Agent, sufficient for the depository
institution or other applicable Person to record in its book entry system that
the Collateral Agent is the pledgee of such pledged uncertificated Security
(“Pledged Uncertificated Securities”) then owned by such Lien Grantor as of such
date and as of such date not being credited to a Securities Account having a
fair market value in excess of $5,000,000 as of such date, (ii) in the case of
any Pledged Uncertificated Security owned by such Lien Grantor as of such date
and held at a Securities Intermediary whose jurisdiction is in the United States
of America and having a fair market value in excess of $5,000,000, enter into a
Securities Account Control Agreement to the extent required by Section 6(c) and
(iii) in the case of any other Pledged Uncertificated Securities owned by such
Lien Grantor as of such date and issued by a person whose jurisdiction of
formation or incorporation is in the United States of America and having a fair
market value in excess of $5,000,000, enter into an Issuer Control Agreement on
or prior to April 30, 2006 (or such later date as to which the Collateral Agent
may consent in its sole discretion) in respect of each such Pledged
Uncertificated Security, and deliver each such Issuer Control Agreement to the
Collateral Agent (which shall enter into the same); provided that none of the
requirements set forth above shall apply to Securities evidencing

25



--------------------------------------------------------------------------------



 



      Equity Interests in Subsidiaries and Equity Interests constituting
minority investments in privately held companies. Each Lien Grantor represents
and warrants that, as of the Effective Date, no Pledged Equity Interests of any
U.S. Subsidiary or any Canadian Subsidiary of any Lien Grantor is an
Uncertificated Security. Such Lien Grantor covenants that whenever such Lien
Grantor acquires any other Pledged Uncertificated Securities described in
clauses (i) or (ii) of the immediately preceding sentence, such Lien Grantor
shall give written instructions to the relevant depository institution or other
applicable Person, together with a written copy thereof to the Collateral Agent,
sufficient for the depository institution or other Person to record in its book
entry system that the Collateral Agent is the pledgee of such after-acquired
Pledged Uncertificated Securities, provided that such Lien Grantor shall not be
deemed in breach of this covenant if any such agreement shall fail to be
finalized solely other than as a result of any action or inaction on the part of
such Lien Grantor or, if the issuer under any such agreement is a Subsidiary,
the Issuer.     (c)   Security Entitlements. Each Lien Grantor covenants to
enter into (and cause the relevant Securities Intermediary to enter into) a
Securities Account Control Agreement on or prior to April 30, 2006 (or such
later date as to which the Collateral Agent may consent in its sole discretion)
(the “Required Securities Account Control Agreement Date”) in respect of any
Pledged Security Entitlement that is credited to a Securities Account and that
is owned by it at such time with a fair market value (together with all other
Financial Assets credited to the same Securities Account) in excess of
$5,000,000 and will deliver such Securities Account Control Agreement to the
Collateral Agent (which shall enter into the same) unless such agreement has not
been entered into solely other than as a result of any action or inaction on the
part of such Lien Grantor; provided that the Lien Grantors shall only be
required to comply with the covenant with respect to Securities Accounts for
which the relevant Securities Intermediary’s jurisdiction is in the United
States. Except as permitted by Section 19, such Lien Grantor shall not, on or
prior to the Required Securities Account Control Agreement Date, transfer
Pledged Security Entitlements out of any Securities Account for the principal
purpose of preventing the Collateral Agent from having a perfected lien in such
Pledged Security Entitlements (it being understood that nothing herein shall
prevent any Lien Grantor from withdrawing cash from any Securities Account for
any other purpose). Such Lien Grant covenants that whenever such Lien Grantor
acquires any other Pledged Security Entitlements that are credited to a
Securities Account and the underlying Financial Assets of which, together with
all other Financial Assets credited to the same Securities Account, have an
aggregate fair market value in excess of $5,000,000, such Lien Grantor will, as
promptly as practicable, cause the underlying Financial Asset to be credited to
a Controlled Securities Account; provided that the Lien Grantors shall not be so
obligated if the jurisdiction of the relevant Securities Intermediary is not in
the United States.     (d)   Perfection as to Certificated Securities. Such Lien
Grantor represents and warrants that, at the time that such Lien Grantor
delivers the certificate representing any Pledged Certificated Securities owned
by it to the Collateral

26



--------------------------------------------------------------------------------



 



      Agent in Canada and complies with subsection 6(e) in connection with such
delivery, (i) the Transaction Lien on the Pledged Certificated Securities will
be perfected by possession, provided that the Collateral Agent takes possession
of the Pledged Certificated Securities and that possession thereof as collateral
is retained by the Collateral Agent or a person on its behalf other than such
Lien Grantor or its agent, and (ii) provided that the Collateral Agent is acting
in good faith and has no notice of any adverse claim affecting the Pledged
Certificated Securities, the Transaction Lien on the Pledged Certificated
Securities has priority over any other security interest in the Pledged
Certificated Securities perfected by registration or temporarily perfected under
the PPSA.     (e)   Perfection as to Uncertificated Securities. Such Lien
Grantor represents and warrants that (i) the Transaction Lien on the Pledged
Uncertificated Securities held at a depository institution of Securities
intermediary whose jurisdiction is in Canada has been perfected by all necessary
filings in Canada and (ii) provided that the Collateral Agent is acting in good
faith and has no notice of any adverse claim affecting the Pledged
Uncertificated Securities, the Transaction Lien on the Pledged Uncertificated
Securities has priority over any other security interest in the Pledged
Uncertificated Securities perfected by registration or temporarily perfected
under the PPSA. Such Lien Grantor represents and warrants that, at the time that
such Lien Grantor, the Collateral Agent and the U.S. issuer of any Pledged
Uncertificated Security owned by such Lien Grantor and of the type described in
clause (iii) of Section 6(b) enter into an Issuer Control Agreement with respect
thereto, (i) the Transaction Lien on such Pledged Uncertificated Security will
be perfected, subject to no prior Liens or rights of others and (ii) the
Collateral Agent will have Control of such Pledged Uncertificated Security.    
(f)   Perfection as to Security Entitlements. Such Lien Grantor represents and
warrants that, at the time that the Financial Asset underlying any Pledged
Security Entitlement owned by such Lien Grantor is credited to the applicable
Controlled Securities Account, (i) the Transaction Lien on such Pledged Security
Entitlement will be perfected, subject to no prior Liens or rights of others
(except Liens and rights of the relevant Securities Intermediary that are
Permitted Liens or rights of set-off) other than Liens existing on the date of
this Agreement that are Permitted Liens and (ii) the Collateral Agent will have
Control of such Pledged Security Entitlement.     (g)   Perfection as to
Commodity Accounts. Each Lien Grantor covenants that so long as any Commodity
Account is subject to a Commodity Account Control Agreement (i) the Transaction
Liens on such Pledged Commodity Account and all Pledged Commodity Contracts
carried therein will be perfected, subject to no prior Liens or rights of others
(except Liens and rights of the relevant Commodity Intermediary permitted by
such Commodity Account Control Agreement) other than Liens existing on the date
of this Agreement that are Permitted Liens and the Collateral Agent will have
Control of such Commodity Account and all Commodity Contracts carried therein
from time to time; provided that the Lien Grantors shall be deemed to have made
this representation and warranty only with

27



--------------------------------------------------------------------------------



 



      respect to Commodity Accounts for which the relevant Commodity
Intermediary’s jurisdiction is in the United States.     (h)   Delivery of
Pledged Certificates. Each Lien Grantor covenants that all Pledged Certificates,
when delivered to the Collateral Agent, will be in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to the Collateral Agent.    
(i)   ULC Shares.

  (i)   The parties hereto acknowledge that certain of the Pledged Equity
Interests may consist of shares of stock or other Pledged Equity Interests (“ULC
Shares”) of one or more unlimited liability companies (each, a “ULC”) under the
Companies Act (Nova Scotia) and/or the Business Corporations Act (Alberta) and,
to best ensure that neither the Collateral Agent nor any of the Secured Parties
could, under any circumstances prior to realization be held to be a “member” or
a “shareholder”, as applicable, of the ULC for the purposes of the Companies Act
(Nova Scotia) and/or the Business Corporations Act (Alberta), certain provisions
of this Agreement are to apply differently insofar as any Pledged Equity
Interests consists of ULC Shares.     (ii)   Notwithstanding any provisions to
the contrary contained in this Agreement, or any Credit Agreement, where a Lien
Grantor is the sole registered and beneficial owner of ULC Shares which are
Pledged Equity Interests, such Lien Grantor will remain the sole registered and
beneficial owner of such ULC Shares until such time as such ULC Shares are
effectively transferred into the name of the Collateral Agent, any Secured Party
or any other Person on the books and records of such ULC. Accordingly, such Lien
Grantor shall be entitled to receive and retain for its own account any dividend
on or other distribution, if any, in respect of such ULC Shares (except insofar
as such Lien Grantor has granted a security interest in such dividend on or
other distribution, and any shares which are Pledged Equity Interests shall be
delivered to the Collateral Agent to hold as Pledged Equity Interests hereunder)
and shall have the right to vote such ULC Shares and to control the direction,
management and policies of the ULC to the same extent as the Lien Grantor would
if such ULC Shares were not pledged to the Collateral Agent (for its own benefit
and for the benefit of the Secured Parties) pursuant hereto. Nothing in this
Agreement or any Credit Agreement is intended to, and nothing in this Agreement
or any Credit Agreement shall, constitute the Collateral Agent, any of the
Secured Parties or any Person other than the Lien Grantor, a member of a ULC for
the purposes of the Companies Act (Nova Scotia) or a shareholder of a ULC for
the purposes of the Business Corporations Act (Alberta), as applicable (whether
listed or unlisted, registered or beneficial), until such time as notice is
given to the Lien Grantor and further steps are taken pursuant hereto or thereto
so as to

28



--------------------------------------------------------------------------------



 



      register the Collateral Agent or such other Person, as specified in such
notice, as the holder of the ULC Shares. To the extent any provision hereof
would have the effect of constituting the Collateral Agent or any of the Secured
Parties as a member or a shareholder, as applicable, of any ULC prior to such
time, such provision shall be severed herefrom and shall be ineffective with
respect to ULC Shares which are Pledged Equity Interests without otherwise
invalidating or rendering unenforceable this Agreement or invalidating or
rendering unenforceable such provision insofar as it relates to Pledged Equity
Interests which are not ULC Shares.     (iii)   Except upon the exercise of
rights to sell, transfer or otherwise dispose of the Pledged Equity Interests
issued by a ULC following the occurrence and during the continuance of an Event
of Default or a Specified Event of Default pursuant to Section 12, no Lien
Grantor shall cause or permit, or enable any ULC in which it holds ULC Shares
which are Pledged Equity Interests to cause or permit, the Collateral Agent or
any other Secured Party to: (a) be registered by the ULC as members or
shareholders, as applicable, of such ULC; (b) have any notation entered by the
ULC in their favour in the share register of such ULC; (c) be held out as
members or shareholders, as applicable, of such ULC; or (d) be paid, directly or
indirectly, any dividends, property or other distributions from the ULC by
reason of the Collateral Agent or the Secured Parties holding a security
interest in the ULC Shares; or (e) to act as a member or shareholder, as
applicable, of the ULC, or exercise any rights of a member or shareholder, as
applicable, including the right to attend a meeting of, or to vote the shares
of, the ULC.

SECTION 7. CONTROLLED DEPOSIT ACCOUNTS.

  (i)   Such Lien Grantor covenants that, no later than April 30, 2006 (or such
later date as to which the Collateral Agent may consent in its sole discretion),
it will deliver to the Collateral Agent duly executed Deposit Account Control
Agreements with respect to each account listed on Schedule 5, each of which is
held at a depository institution whose jurisdiction is in the United States as
determined pursuant to UCC Section 9-304. Each Lien Grantor agrees that the
Deposit Accounts listed on Schedule 5 are the principal cash management Deposit
Accounts of the Lien Grantors with Depositary Banks whose jurisdictions are in
the United States. Upon the occurrence and during the continuance of a Specified
Event of Default, all cash owned by such Lien Grantor (other than cash which is
subject to a Lien incurred in reliance on Section 19(e)) will be deposited, upon
or promptly after the receipt thereof, in one or more Controlled Deposit
Accounts. Each Controlled Deposit Account will be operated as provided in
Section 9.     (ii)   Such Lien Grantor covenants that, in respect of each
Controlled Deposit Account, the Depositary Bank’s jurisdiction (determined as
provided in

29



--------------------------------------------------------------------------------



 



      UCC Section 9-304) will at all times be a jurisdiction in which Article 9
of the UCC is in effect.     (iii)   Such Lien Grantor covenants that, so long
as the Collateral Agent has Control of a Controlled Deposit Account, the
Transaction Lien on such Controlled Deposit Account will be perfected, subject
to no prior Liens or rights of others (except the Depositary Bank’s rights of
set-off and right to deduct its normal operating charges and fees and any
uncollected funds previously credited thereto) other than Liens existing on the
date of this Agreement that are Permitted Liens.     (iv)   Such Lien Grantor
covenants that, if such Lien Grantor opens a new Deposit Account with a
Depositary Bank whose jurisdiction is in the United States (determined as
provided in UCC Section 9-304) that it intends to use as a principal cash
management account for the NNC Companies (taken as a whole) as determined by
such Lien Grantor in good faith, such Lien Grantor shall promptly notify the
Collateral Agent thereof and will deliver to the Collateral Agent a duly
executed Deposit Account Control Agreement with respect thereto; provided that
such Lien Grantor shall not be deemed in breach of this covenant if any such
agreement shall fail to be finalized solely other than as a result of any action
or inaction on the part of such Lien Grantor.     (v)   Except as permitted by
Section 19, such Lien Grantor shall not transfer cash out of any Controlled
Deposit Account for the principal purpose of preventing the Collateral Agent
from having a perfected lien in such cash (it being understood that nothing
herein shall prevent any Lien Grantor from withdrawing cash from any Controlled
Deposit Account for any other purpose).

SECTION 8. CASH COLLATERAL ACCOUNTS.

  (a)   If an Event of Default shall have occurred and is continuing and the
Required Secured Lenders shall have so instructed the Collateral Agent, the
Collateral Agent will establish with respect to each Lien Grantor an account
(its “Cash Collateral Account”), in the name and under the exclusive control of
the Collateral Agent, subject to subsection 8(d). Each Cash Collateral Account
will be operated as provided in this Section 8 and Section 9.     (b)   The
Collateral Agent shall deposit the following amounts, as and when received by
it, in each Lien Grantor’s Cash Collateral Account: each amount required to be
deposited therein by any provision of any Credit Agreement or other Loan
Document referred to therein, each Cash Distribution required by Section 12 to
be deposited therein; and each amount realized or otherwise received by the
Collateral Agent with respect to assets of such Lien Grantor upon any exercise
of remedies pursuant to any Security Document upon the occurrence and during the
continuance of (x) with respect to Illiquid Collateral, an Event of Default and
(y) with respect to Liquid Collateral, a Specified Event of Default.

30



--------------------------------------------------------------------------------



 



  (c)   The Collateral Agent shall maintain such records and/or establish such
sub-accounts as shall be required to enable it to identify the amounts held in
each Cash Collateral Account from time to time pursuant to Section 8(b).     (d)
  Unless (x) an Event of Default shall have occurred and is continuing and the
Required Secured Lenders shall have instructed the Collateral Agent to stop
withdrawing amounts from the Cash Collateral Accounts pursuant to this
subsection 8(d) any Cash Distributions or other amounts deposited in the Cash
Collateral Account shall, at the relevant Lien Grantor’s request, be withdrawn
and applied to pay Secured Obligations that are then due and payable.

SECTION 9. OPERATION OF CASH COLLATERAL ACCOUNTS; CARE AND USE OF COLLATERAL

  (a)   All Cash Distributions received with respect to assets held in any Cash
Collateral Account shall be deposited therein promptly upon receipt thereof.    
(b)   Funds held in any Controlled Securities Account may, until withdrawn, be
invested and reinvested as the relevant Lien Grantor shall determine from time
to time; provided that, if a Specified Event of Default shall have occurred and
is continuing, the Collateral Agent may select short term cash equivalents (and
the Collateral Agent shall not be liable to any Lien Grantor or any Secured
Party for any loss as a result of any disposition of any such short term cash
equivalent prior to maturity).     (c)   So long as no Specified Event of
Default shall have occurred and is continuing, funds held in any Controlled
Deposit Account or Cash Collateral Account may, until withdrawn, be invested and
reinvested as the relevant Lien Grantor shall determine from time to time;
provided that if a Specified Event of Default shall have occurred and is
continuing, the Collateral Agent may select short term cash equivalents in which
any available funds may be invested and (ii) if such amounts are to be held in a
Securities Account, either (x) the Collateral Agent is the entitlement holder
with respect to such amounts or (y) the relevant entitlement holder and the
relevant Securities Intermediary shall have theretofore entered into a
Securities Account Control Agreement with respect to such Securities Account and
delivered it to the Collateral Agent (which shall enter into the same).     (d)
  With respect to each Collateral Account (except a Cash Collateral Account, as
to which Section 8 applies), the Collateral Agent will, if requested by the
applicable Lien Grantor, instruct the relevant Securities Intermediary or
Depositary Bank that the relevant Lien Grantor may withdraw, or direct the
disposition of, funds held therein unless and until the Collateral Agent
rescinds such instruction. The Collateral Agent will not rescind such
instructions unless a Specified Event of Default shall have occurred and is
continuing.     (e)   So long as a Specified Event of Default shall have
occurred and is continuing, no Lien Grantor will cause funds to be transferred
from a Cash Collateral Account to any other account owned by an NNC Company
unless such other account is a Cash Collateral Account.

31



--------------------------------------------------------------------------------



 



  (f)   If a Specified Event of Default shall have occurred and is continuing,
the Collateral Agent may (i) retain, or instruct the relevant Securities
Intermediary or Depositary Bank to retain, all cash and investments then held in
any Cash Collateral Account, (ii) liquidate, or instruct the relevant Securities
Intermediary or Depositary Bank to liquidate, any or all investments held
therein and/or (iii) withdraw any amounts held therein and apply such amounts as
provided in Section 14.     (g)   If a Specified Event of Default shall have
occurred and is continuing, and immediately available cash on deposit in any
Cash Collateral Account is not sufficient to make any distribution or withdrawal
to be made pursuant hereto, the Collateral Agent will cause to be liquidated, as
promptly as practicable, such investments held in or credited to such Cash
Collateral Account as shall be required to obtain sufficient cash to make such
distribution or withdrawal and, notwithstanding any other provision hereof, such
distribution or withdrawal shall not be made until such liquidation has taken
place.

SECTION 10. TRANSFER OF RECORD OWNERSHIP

  (a)   At any time when an Event of Default shall have occurred and is
continuing, the Collateral Agent may (and to the extent that action by it is
required, the relevant Lien Grantor, if directed to do so by the Collateral
Agent, will as promptly as practicable): cause each of the Pledged Certificated
Securities (or any portion thereof specified in such direction) to be
transferred of record into the name of the Collateral Agent or its nominee.
Promptly upon receiving any such direction, the Collateral Agent will notify
each relevant Lien Grantor thereof, and from time to time thereafter such Lien
Grantor will take any and all actions reasonably requested by the Collateral
Agent to facilitate compliance with this subsection 10(a).     (b)  
Communications after Transfer of Record Ownership. The Collateral Agent will
promptly give to the relevant Lien Grantor copies of any notices and other
communications received by the Collateral Agent with respect to Pledged
Certificated Securities registered in the name of the Collateral Agent or its
nominee.

SECTION 11. RIGHT TO VOTE SECURITIES

  (a)   Unless (x) with respect to any Pledged Security not credited to a
Securities Account, other than any Uncertificated Securities representing shares
in a money market fund, an Event of Default shall have occurred and is
continuing or (y) with respect to any Pledged Security credited to a Securities
Account and any financial asset underlying any Pledged Security or Security
Entitlement owned by it and any Uncertificated Securities representing shares in
a money market fund, a Specified Event of Default shall have occurred and is
continuing and (ii) the Collateral Agent shall have provided notice to the Lien
Grantor of the Collateral Agent’s election to terminate the right of such Lien
Grantor to exercise such rights, each Lien Grantor will have the right, from
time to time, to vote and to give consents, ratifications and waivers with
respect to any Pledged Security

32



--------------------------------------------------------------------------------



 



      owned by it and the financial asset underlying any Pledged Security or
Security Entitlement, owned by it, and the Collateral Agent will, upon receiving
a written request from such Lien Grantor, promptly deliver to such Lien Grantor
or as specified in such request such proxies, powers of attorney, consents,
ratifications and waivers in respect of any such Pledged Security that is
registered in the name of the Collateral Agent or its nominee or any such
Pledged Security or Security Entitlement as to which the Collateral Agent or its
nominee is the entitlement holder, in each case as shall be specified in such
request and be in form and substance reasonably satisfactory to the Collateral
Agent. Unless (x) with respect to any Pledged Security not credited to a
Securities Account other than any Uncertificated Securities representing shares
in a money market fund, an Event of Default shall have occurred and is
continuing or (y) with respect to any Pledged Security credited to a Securities
Account and any financial asset underlying any Pledged Security or Security
Entitlement owned by it and any Uncertificated Securities representing shares in
a money market fund, a Specified Event of Default shall have occurred and is
continuing and (ii) the Collateral Agent shall have provided notice to the Lien
Grantor of the Collateral Agent’s election to terminate the right of such Lien
Grantor to exercise such rights, the Collateral Agent will have no right to take
any action which the owner of a Pledged Security, Pledged Partnership Interest
or Pledged LLC Interest, is entitled to take with respect thereto, except the
right to receive payments and other distributions to the extent provided herein.
    (b)   If (x) with respect to any Pledged Security not credited to a
Securities Account other than any Uncertificated Securities representing shares
in a money market fund, an Event of Default shall have occurred and is
continuing or (y) with respect to any Pledged Security credited to a Securities
Account and any financial asset underlying any Security Interest owned by it and
any Uncertificated Securities consisting of shares in a money market fund, a
Specified Event of Default shall have occurred and is continuing and (ii) the
Collateral Agent shall have provided notice to the Lien Grantor of the
Collateral Agent’s election to terminate the right of such Lien Grantor to
exercise such rights, the Collateral Agent will have the right to the extent
permitted by law (and, in the case of a Pledged Security, Pledged Partnership
Interest or Pledged LLC Interest, by the relevant partnership agreement, limited
liability company agreement, operating agreement or other governing document) to
vote, to give consents, ratifications and waivers and to take any other action
with respect to the Pledged Securities, the other Pledged Security or Security
Entitlement (if any) and the financial assets underlying the Pledged Security or
Security Entitlement, with the same force and effect as if the Collateral Agent
were the absolute and sole owner thereof, and each Lien Grantor will take all
such action as the Collateral Agent may reasonably request from time to time to
give effect to such right.

SECTION 12. CERTAIN CASH DISTRIBUTIONS
                    Cash Distributions with respect to assets held in a
Controlled Deposit Account or Cash Collateral Account shall be deposited and
held therein, or withdrawn therefrom, as provided in Section 8 and Section 10.
If a Specified Event of Default shall have occurred and is

33



--------------------------------------------------------------------------------



 



continuing, Cash Distributions (other than in amounts less than $3,000,000) with
respect to any Pledged Equity Interest that is not held in a Controlled Deposit
Account or Cash Collateral Account (whether held in the name of a Lien Grantor
or in the name of the Collateral Agent or its nominee) shall be deposited, as
soon as practicable upon receipt thereof, in a Controlled Deposit Account or
Cash Collateral Account of the relevant Lien Grantor if such account exists at
such time and otherwise, turned over to the Collateral Agent.
SECTION 13. REMEDIES UPON EVENT OF DEFAULT OR SPECIFIED EVENT OF DEFAULT.

  (a)   If (x) with respect to Illiquid Collateral, an Event of Default shall
have occurred and is continuing, or (y) with respect to Liquid Collateral, a
Specified Event of Default shall have occurred and is continuing, the Collateral
Agent may exercise (or cause its sub-agents to exercise) any or all of the
remedies available to it (or to such sub-agents) under the Security Documents
with respect to Illiquid Collateral or Liquid Collateral, as applicable. Without
limiting the generality of the foregoing, if (x) with respect to Illiquid
Collateral, an Event of Default shall have occurred and is continuing, or
(y) with respect to Liquid Collateral, a Specified Event of Default shall have
occurred and is continuing, the Collateral Agent may exercise on behalf of the
Secured Parties all the rights of a secured party under the PPSA with respect to
Illiquid Collateral or Liquid Collateral, as applicable, and, in addition, the
Collateral Agent may, if a Specified Event of Default shall have occurred and is
continuing, without being required to give any notice, except as herein provided
or as may be required by mandatory provisions of law, withdraw all cash held in
the Cash Collateral Accounts and apply such cash as provided in Section 14 and,
if there shall be no such cash or if such cash shall be insufficient to pay all
the Secured Obligations in full, take possession of, sell, lease, license or
otherwise dispose of (x) if an Event of Default has occurred and is continuing,
the Illiquid Collateral or any part thereof and (y) if a Specified Event of
Default shall have occurred and is continuing, the Liquid Collateral or any part
thereof. Notice of any such sale or other disposition shall be given to the
relevant Lien Grantor(s) as required by Section 16.     (b)   Without limiting
the generality of the foregoing, if a Specified Event of Default shall have
occurred and is continuing: (i) the Collateral Agent may use, license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any Pledged Intellectual Property (including any Pledged
Recordable Intellectual Property) throughout the world for such term or terms,
on such conditions and in such manner as the Collateral Agent shall in its sole
discretion determine; provided that the Collateral Agent shall notify the
relevant Lien Grantor of any license or sublicenses so granted (but failure to
give such notice shall not affect the validity of such license) and that such
licenses or sublicenses do not conflict with any existing license or applicable
law; (ii) the Collateral Agent may (without assuming any obligation or liability
thereunder), at any time and from time to time, in its sole and reasonable
discretion, enforce (and shall have the exclusive right to enforce) against any
licensee or sublicensee all rights and remedies of any Lien Grantor in, to and
under any of its Pledged Intellectual Property and take or refrain from taking
any action under any thereof,

34



--------------------------------------------------------------------------------



 



      and each Lien Grantor releases the Collateral Agent and each other Secured
Party from liability for, and agrees to hold the Collateral Agent and each other
Secured Party free and harmless from and against any claims and reasonable
expenses arising out of, any lawful action so taken or omitted to be taken with
respect thereto, except for claims and reasonable expenses arising from the
Collateral Agent’s or such Secured Party’s gross negligence or wilful
misconduct; and (iii) upon request by the Collateral Agent (which shall not be
construed as implying any limitation on its rights or powers), each Lien Grantor
will execute and deliver to the Collateral Agent a power of attorney, in form
and substance satisfactory to the Collateral Agent, for the implementation of
any sale, lease, license or other disposition of any of such Lien Grantor’s
Pledged Intellectual Property or any action related thereto. In connection with
any such disposition, but subject to any confidentiality restrictions imposed on
such Lien Grantor in any license or similar agreement, such Lien Grantor will
supply to the Collateral Agent its know-how and expertise relating to the
relevant Intellectual Property or the products or services made or rendered in
connection with such Intellectual Property, and its customer lists and other
records relating to such Intellectual Property and to the distribution of said
products or services.

  (c)   If a Specified Event of Default shall have occurred and is continuing,
the Collateral Agent may appoint by instrument in writing one or more Receivers
of any Lien Grantor or any or all of the Collateral with such rights, powers and
authority (including any or all of the rights, powers and authority of the
Collateral Agent under this Agreement) as may be provided for in the instrument
of appointment or any supplemental instrument, and remove and replace any such
Receiver from time to time. To the extent permitted by applicable law, any
Receiver appointed by the Collateral Agent will (for purposes relating to
responsibility for the Receiver’s acts or omissions) be considered to be the
agent of the applicable Lien Grantor and not of the Collateral Agent or the
Secured Parties.

SECTION 14. APPLICATION OF PROCEEDS

  (a)   The Collateral Agent may (i) if a Specified Event of Default shall have
occurred and is continuing, apply any cash held in the Collateral Accounts and
(ii) if (x) with respect to Illiquid Collateral, an Event of Default shall have
occurred and is continuing or (y) with respect to Liquid Collateral, a Specified
Event of Default shall have occurred and is continuing, apply the proceeds of
any sale or other disposition of all or any part of the Illiquid Collateral or
Liquid Collateral, as applicable, in either case in the following order of
priorities:

(1) to pay the expenses of such sale or other disposition, including reasonable
compensation to agents of and counsel for the Collateral Agent, and all
reasonable expenses, liabilities and advances incurred or made by the Collateral
Agent in connection with the Security Documents, and any other amounts then due
and payable to the Collateral Agent pursuant to Section 15 or any amounts owing
to the Indenture Trustee under Section 5.05 of the 1988 Indenture, or any
amounts owing to

35



--------------------------------------------------------------------------------



 



EDC under the EDC Support Facility and consisting of reimbursement obligations
with respect to fees and expenses incurred by EDC;
(2) to pay the due and unpaid principal, face amount or termination amount of
the Secured Obligations ratably, on the basis of the principal or face amount of
such Secured Obligations (or, with respect to Contingent Secured Obligations,
provide for the payment thereof pursuant to Section 14(b)), until payment in
full of the principal of all Secured Obligations shall have been made (or, with
respect to Contingent Secured Obligations, so provided for); and
(3) to pay ratably the due and unpaid interest accrued on the Secured
Obligations in accordance with the provisions of the applicable Secured
Agreement, as applicable;
(4) to pay all other due and unpaid Secured Obligations and all due and unpaid
commitment fees and participation fees under each Credit Agreement ratably (or,
with respect to Contingent Secured Obligations, provide for the payment thereof
pursuant to Section 14(b)), until payment in full of all such other Secured
Obligations and fees shall have been made (or, with respect to Contingent
Secured Obligations, so provided for);and
(5) to pay to the relevant Lien Grantor, or as a court of competent jurisdiction
may direct, any surplus then remaining from the proceeds of the Collateral owned
by it.
provided that Collateral owned by any Subsidiary Lien Grantor and any proceeds
thereof shall be applied pursuant to the foregoing clauses (1), (2), (3) and
(4) of this Section 14(a) to the Secured Obligations of such Subsidiary Lien
Grantor consisting of Secured Obligations of such Subsidiary Lien Grantor. The
Collateral Agent may make such distributions hereunder in cash or in kind or, on
a ratable basis, in any combination thereof.

  (b)   If at any time any portion of any monies collected or received by the
Collateral Agent would, but for the provisions of this Section 14(b), be payable
pursuant to Section 14(a) in respect of a Contingent Secured Obligation, the
Collateral Agent shall not apply any monies to pay such Contingent Secured
Obligation but instead (x) notify the holder of such Contingent Secured
Obligation and (y) with respect to the holder of such Contingent Secured
Obligations excluding the holder of any Bond Obligation, request the holder
thereof, at least 10 days before each proposed distribution hereunder, to notify
the Collateral Agent as to the maximum amount of such Contingent Secured
Obligation if then ascertainable (e.g., in the case of a letter of credit, the
maximum amount available for subsequent drawings thereunder). If the holder of
such Contingent Secured Obligation (excluding the holder of any Bond Obligation)
does not notify the Collateral Agent of the maximum ascertainable amount thereof
at least two Business Days before such distribution, such holder will not be
entitled to share in such distribution. If such holder does so notify the
Collateral Agent as to the maximum ascertainable amount thereof, or if such
holder is the holder of any Bond Obligation (regardless of whether such holder
has provided any notice to the Collateral Agent), the Collateral Agent will
allocate to such holder a portion of the monies to be distributed in such
distribution, calculated as if such Contingent Secured Obligation were
outstanding in such maximum ascertainable amount. However,

36



--------------------------------------------------------------------------------



 



      the Collateral Agent will not apply such portion of such monies to pay
such Contingent Secured Obligation, but instead will hold such monies and invest
such monies in short term cash equivalents selected by the Collateral Agent. All
such monies and short term cash equivalents and all proceeds thereof will
constitute Collateral hereunder, but will be subject to distribution in
accordance with this Section 14(b) rather than Section 14(a). The Collateral
Agent will hold all such monies and short term cash equivalents and the net
proceeds thereof in trust until all or part of such Contingent Secured
Obligation becomes a Non-Contingent Secured Obligation, whereupon the Collateral
Agent at the request of the relevant Secured Party will apply the amount so held
in trust to pay such Non-Contingent Secured Obligation; provided that, if the
other Secured Obligations theretofore paid pursuant to the same clause of
Section 14(a) (i.e., clause (2) or (3)) were not paid in full, the Collateral
Agent will apply the amount so held in trust to pay the same percentage of such
Non-Contingent Secured Obligation as the percentage of such other Secured
Obligations theretofore paid pursuant to the same clause of Section 14(a). If
(i) the holder of such Contingent Secured Obligation shall advise the Collateral
Agent that no portion thereof remains in the category of a Contingent Secured
Obligation and (ii) the Collateral Agent still holds any amount held in trust
pursuant to this Section 14(b) in respect of such Contingent Secured Obligation
(after paying all amounts payable pursuant to the preceding sentence with
respect to any portions thereof that became Non-Contingent Secured Obligations),
such remaining amount will be applied by the Collateral Agent in the order of
priorities set forth in Section 14(a).

  (c)   With respect to any Bond Obligation, whether or not a Contingent Secured
Obligation, including, without limitation, the principal outstanding of and
interest on such Bond Obligation, an amount (the “Determined Amount”) with
respect to such Bond Obligation shall be required to be paid or held by the
Collateral Agent with respect to each of Sections 14(a)(2), 14(a)(3) and
14(a)(4) (each, a “Level”) equal to (x) the Ratio multiplied by (y) the sum of
(A) the proceeds of any sale or other disposition of Collateral that are, in
fact, being applied by the Collateral Agent to amounts owed under the Credit
Agreements at the applicable Level, plus (B) the proceeds of such Collateral
proposed to be held by the Collateral Agent pursuant to Section 14(b) to cover
the Contingent Secured Obligations relating to the Credit Agreements at such
Level in accordance with Section 14(b). Notwithstanding the foregoing, if the
amount to be applied to the Bond Obligations at any Level would be greater if
the Ratio were calculated by reference to a Secured Obligation (other than the
principal under the Credit Agreements) that constitutes “Funded Debt” under the
1988 Indenture, such Secured Obligation shall be used in order to determine the
amount to be applied to the Bond Obligations at such Level. Section 14 of this
Agreement (including this Section 14(c)) is intended to comply with the equal
and ratable negative pledge provisions of the 1988 Indenture and shall be
construed to give effect to such intention. The Collateral Agent shall be
obligated to offer to pay to the Indenture Trustee any portion of the Determined
Amounts that are, in fact, due and payable at such time as such Determined
Amounts are calculated, and the Collateral Agent shall deposit any remaining
portion of such Determined Amounts, and any amounts not accepted by the
Indenture Trustee, in a segregated account solely for

37



--------------------------------------------------------------------------------



 



      the benefit of the holders of the Bond Obligations (and all amounts on
deposit in such account shall be invested in short term cash equivalents.

  (d)   In making the payments and allocations required by this Section 14, the
Collateral Agent may rely upon information supplied to it pursuant to
Section 18(e). All distributions made by the Collateral Agent pursuant to this
Section 14 shall be final (except in the event of manifest error) and the
Collateral Agent shall have no duty to inquire as to the application by any
Secured Party of any amount distributed to it.

SECTION 15. FEES AND EXPENSES
          Each Lien Grantor will forthwith upon demand pay to the Collateral
Agent; the amount of any taxes that the Collateral Agent may have been required
to pay by reason of the Transaction Liens or to free any Collateral from any
other Lien thereon, the amount of any and all reasonable out-of-pocket expenses,
including transfer taxes and reasonable fees and expenses of outside counsel and
other experts, that the Collateral Agent may incur (except, so long as no
Specified Event of Default shall have occurred and is continuing, any filing
fees with respect to Intellectual Property Filings other than with respect to
Material Recordable Intellectual Property) and (y) Intellectual Property Filings
with respect to Trademarks which are not Material Recordable Intellectual
Property) in connection with (i) the administration or enforcement of the
Security Documents, including such reasonable out-of-pocket expenses as are
incurred to preserve the value of the Collateral or the validity, perfection,
rank or value of any Transaction Lien, (ii) the collection, sale or other
disposition of any Collateral or (iii) the exercise by the Collateral Agent of
any of its rights or powers under the Security Documents; (iii) the amount of
any fees that the Borrower shall have agreed in writing to pay to the Collateral
Agent and that shall have become due and payable in accordance with such written
agreement; and (iv) the amount required to indemnify the Collateral Agent for,
or hold it harmless and defend it against, any loss, liability or expense
(including the reasonable fees and out-of-pocket expenses of its counsel and any
experts or sub-agents appointed by it hereunder) incurred or suffered by the
Collateral Agent in connection with the Security Documents, (except so long as
no Specified Event of Default shall have occurred and is continuing, any filing
fees with respect to or arising in connection with Intellectual Property Filings
other than with respect to Material Recordable Intellectual Property and (y)
Intellectual Property Filings with respect to Trademarks which are not Material
Recordable Intellectual Property) except to the extent that such loss, liability
or expense arises from the Collateral Agent’s gross negligence or wilful
misconduct or a breach of any duty that the Collateral Agent has under this
Agreement (after giving effect to Section 17 and Section 18). Any such amount
not paid to the Collateral Agent as soon as practicable will bear interest for
each day thereafter until paid at a rate per annum equal to the sum of 2% plus
the highest rate applicable to the base rate loans under the 2006 Credit
Agreement, if it shall not have been terminated or 2% plus the overnight federal
funds rate if the 2006 Credit Agreement shall have been terminated. If any
transfer tax, documentary stamp tax, withholding tax or other tax is payable in
connection with any transfer or other transaction provided for in the Security
Documents, the Lien Grantors will pay such tax and provide any required tax
stamps to the Collateral Agent or as otherwise required by law.

38



--------------------------------------------------------------------------------



 



SECTION 16. AUTHORITY TO ADMINISTER COLLATERAL
          Each Lien Grantor irrevocably appoints the Collateral Agent its true
and lawful attorney, with full power of substitution, in the name of such Lien
Grantor, any Secured Party or otherwise, for the sole use and benefit of the
Secured Parties, but at NNL’s expense, to the extent permitted by law to
exercise, at any time and from time to time while (x) an Event of Default with
respect to Illiquid Collateral and (y) a Specified Event of Default with respect
to Liquid Collateral shall have occurred and is continuing, all or any of the
following powers with respect to all or any of such Lien Grantor’s Collateral:

  (a)   to demand, sue for, collect, receive and give acquittance for any and
all monies due or to become due upon or by virtue thereof,     (b)   to settle,
compromise, compound, prosecute or defend any action or proceeding with respect
thereto,     (c)   to sell, lease, license or otherwise dispose of the same or
the proceeds or avails thereof, as fully and effectually as if the Collateral
Agent were the absolute owner thereof, and     (d)   to extend the time of
payment of any or all thereof and to make any allowance or other adjustment with
reference thereto,

provided that, except in the case of Collateral that is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Collateral Agent will give the relevant Lien Grantor at least ten
days’ prior written notice of the time and place of any public sale thereof or
the time after which any private sale or other intended disposition thereof will
be made. Any such notice shall comply with the provisions of the PPSA.
          For the purposes of holding any security granted by any Lien Grantors
pursuant to the laws of the Province of Quebec, each Secured Party hereby
irrevocably appoints and authorizes JPMorgan Chase Bank, N.A. to act as the
person holding the power of attorney (in such capacity, the “fondé de pouvoir”)
of such Secured Parties and as contemplated under Article 2692 of the Civil Code
of Quebec, and to enter into, to take and to hold on their behalf, and for their
benefit, each hypothec granted by the Lien Grantors under the Civil Code of
Quebec (a “Hypothec”), and to exercise such powers and duties which are
conferred upon the fondé de pouvoir under each Hypothec. Moreover, without
prejudice to such appointment and authorization to act as the Person holding the
power of attorney as aforesaid, each Secured Party hereby irrevocably appoints
and authorizes JPMorgan Chase Bank, N.A., as Collateral Agent (in such capacity,
the “Custodian”) to act as agent and custodian for and on behalf of such Secured
Parties to hold and to be the sole registered holder of any debenture or bond
which may be issued under any Hypothec, the whole notwithstanding Section 32 of
the Act Respecting the Special Powers of Legal Persons (Quebec) or any other
applicable Law. In this respect, (i) records shall be kept indicating the names
and addresses of, and the pro rata portion of the obligations and indebtedness
secured by any pledge of any such debenture or bond and owing to, each Secured
Party, and (ii) each Secured Party will be entitled to the benefits of any
Collateral covered by any Hypothec and will participate in the proceeds of
realization of any such Collateral, the whole in accordance with the terms
hereof. Each of the fondé de pouvoir and the Custodian shall (a)

39



--------------------------------------------------------------------------------



 



exercise, in accordance with the terms hereof, all rights and remedies given to
the fondé de pouvoir and the Custodian (as applicable) with respect to the
Collateral under any Hypothec, any debenture or bond or pledge thereof relating
to any Hypothec, applicable laws or otherwise, (b) benefit from and be subject
to all provisions hereof with respect to the Collateral Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Secured Parties, and (c) be
entitled to delegate from time to time any of its powers or duties under any
Hypothec, any debenture or bond or pledge thereof relating to any Hypothec,
applicable laws or otherwise and on such terms and conditions as it may
determine from time to time. Any Person who becomes a Secured Party shall be
deemed to have consented to and confirmed: (i) the fondé de pouvoir as the
Person holding the power of attorney as aforesaid, and to have ratified, as of
the date it acquired its Secured Obligations, all actions taken by the fondé de
pouvoir as the Person holding the power of attorney as aforesaid; and (ii) the
Custodian as the agent and custodian as aforesaid and to have ratified, as the
date it acquired its Secured Obligations, all actions taken by the Custodian in
such capacity. JPMorgan Chase Bank, N.A. accepts the foregoing appointments as
fondé de pouvoir and Custodian and agrees to act in such capacities.
          The execution by the fondé de pouvoir, as the person holding the power
of attorney, prior to the Canadian Security Agreement, of any deed of hypothec
or other security document is hereby ratified and confirmed.
SECTION 17. LIMITATION ON DUTY IN RESPECT OF COLLATERAL
          Beyond the exercise of reasonable care in the custody and preservation
thereof, the Collateral Agent will have no duty as to any Collateral in its
possession or control or in the possession or control of any sub-agent or bailee
selected by it in good faith or any income therefrom or as to the preservation
of rights against prior parties or any other rights pertaining thereto. The
Collateral Agent will be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession or control if such
Collateral is accorded treatment substantially equal to that which it accords
its own property, and will not be liable or responsible for any loss or damage
to any Collateral, or for any diminution in the value thereof, by reason of any
act or omission of any sub-agent or bailee selected by the Collateral Agent in
good faith, except to the extent that such liability arises from the Collateral
Agent’s gross negligence or wilful misconduct.
SECTION 18. GENERAL PROVISIONS CONCERNING THE COLLATERAL AGENT

  (a)   Authority. Each Secured Party hereby appoints JPMorgan Chase Bank, N.A.
to serve as Collateral Agent hereunder. The Collateral Agent is authorized to
take such actions and to exercise such powers as are delegated to the Collateral
Agent by the terms of the Security Documents, together with such actions and
powers as are reasonably incidental thereto. The Collateral Agent agrees to hold
that part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees), to the extent that possession
thereof is taken to perfect a Lien thereon under the PPSA for the benefit of and
on behalf of the Secured Parties for the purpose of perfecting the security
interest granted under the Security Documents, subject to the terms of this
Section 18.

40



--------------------------------------------------------------------------------



 



  (b)   Rights and Powers as a Secured Party. The bank serving as the Collateral
Agent shall, in its capacity as a Secured Party, have the same rights and powers
as any other Secured Party and may exercise the same as though it were not the
Collateral Agent. Such bank and its affiliates may accept deposits from, lend
money to and generally engage in any kind of business with any NNC Company as if
it were not the Collateral Agent hereunder.     (c)   Limited Duties and
Responsibilities. The Collateral Agent shall not have any duties or obligations
under the Security Documents except those expressly set forth therein. Without
limiting the generality of the foregoing, (i) the Collateral Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether an Event
of Default has occurred and is continuing, (ii) the Collateral Agent shall not
be required to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers (x) which are expressly
contemplated by the Security Documents and (y) which it has been instructed to
exercise by the Required Secured Lenders and (iii) except as expressly set forth
in the Loan Documents to which it is party, the Collateral Agent shall not have
any duty to disclose, and shall not be liable for any failure to disclose, any
information relating to any NNC Company that is communicated to or obtained by
the bank serving as Collateral Agent or any of its affiliates in any capacity.
The Collateral Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Secured Lenders or in the
absence of its own gross negligence or wilful misconduct. The Collateral Agent
shall not be responsible for the existence, genuineness or value of any
Collateral or for the validity, perfection, priority or enforceability of any
Transaction Lien, whether impaired by operation of law or by reason of any
action or omission to act on its part under the Security Documents, in either
case absent its own gross negligence or wilful misconduct. The Collateral Agent
shall be deemed not to have knowledge of any Event of Default unless and until
written notice thereof is given to the Collateral Agent by any Lien Grantor or a
Secured Party, and the Collateral Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Security Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith other than by it, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Security
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Security Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in any Security Document.     (d)  
Authority to Rely on Certain Writings, Statements and Advice. The Collateral
Agent shall be entitled to rely on, and shall not incur any liability for
relying on, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Collateral Agent also may rely on any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The
Collateral Agent may consult with legal counsel (who may be counsel for any NNC
Company), independent

41



--------------------------------------------------------------------------------



 



      accountants and other experts selected by it, and shall not be liable for
any action taken or not taken by it in accordance with the advice of any such
counsel, accountant or expert. The Collateral Agent may rely conclusively on
advice from the Indenture Trustee as to whether at any time the maturity of the
2023 Notes has been accelerated.

  (e)   Sub-Agents and Related Parties. The Collateral Agent may perform any of
its duties and exercise any of its rights and powers through one or more
sub-agents appointed by it in good faith. The Collateral Agent and any such
sub-agent may perform any of its duties and exercise any of its rights and
powers through its directors, officers, employees and agents (the “Related
Parties”). The exculpatory provisions of Section 17 and this Section 18 shall
apply to any such sub-agent, the Related Parties of the Collateral Agent and any
such sub-agent.     (f)   Information as to Secured Obligations and Actions by
Secured Parties. For all purposes of the Security Documents, including
determining the amounts of the Secured Obligations and whether a Secured
Obligation is a Contingent Secured Obligation or not, or whether any action has
been taken under any Secured Agreement, the Collateral Agent will be entitled to
rely on information from (i) its own records for information as to the Lenders,
the Bank, Obligations and actions taken by the Lenders, (ii) the Indenture
Trustee for information as to the Bond Obligations and actions taken by the
holders thereof, (iii) EDC for information as to the EDC Support Facility
Obligations and actions taken by the holders thereof, (iv) any Secured Party for
information as to its Secured Obligations and actions taken by it, to the extent
that the Collateral Agent has not obtained such information from the foregoing
sources, and (v) NNI, to the extent that the Collateral Agent has not obtained
information from the foregoing sources.     (g)   The Collateral Agent may
refuse to act on any notice, consent, direction or instruction from any Secured
Parties or any agent, trustee or similar representative thereof that, in the
Collateral Agent’s opinion, (i) is contrary to law or the provisions of any
Security Document or, (ii) may expose the Collateral Agent to liability (unless
the Collateral Agent shall have been indemnified, to its reasonable
satisfaction, for such liability by the Secured Parties that gave such notice,
consent, direction or instruction).     (h)   Resignation; Successor Collateral
Agent. Subject to the appointment and acceptance of a successor Collateral Agent
as provided in this subsection 17(h) the Collateral Agent may resign at any time
by notifying EDC, the Lenders and NNI. Upon any such resignation, the Required
Secured Lenders shall have the right to appoint a successor Collateral Agent
reasonably acceptable to NNI. If no successor shall have been so appointed by
the Required Secured Lenders and shall have accepted such appointment within
30 days after the retiring Collateral Agent gives notice of its resignation,
then the retiring Collateral Agent may, on behalf of the Secured Parties,
appoint a successor Collateral Agent reasonably acceptable to NNI which shall be
a bank with an office in New York, New York or an affiliate of any such bank.
Upon acceptance of its appointment as Collateral Agent hereunder by a successor,
such successor shall succeed to and become vested with

42



--------------------------------------------------------------------------------



 



      all the rights, powers, privileges and duties of the retiring Collateral
Agent hereunder, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder. The fees payable by NNI to a successor
Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed by NNI and such successor. After the Collateral Agent’s
resignation hereunder, the provisions of this Section 18 and Section 17 shall
continue in effect for the benefit of such retiring Collateral Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Collateral Agent was
acting as Collateral Agent.

SECTION 19. TERMINATION OF TRANSACTION LIENS; RELEASE OF COLLATERAL

  (a)   The Transaction Liens granted by each Lien Grantor shall terminate on
the Bank Termination Date.     (b)   Concurrently with any sale, exchange,
assignment, lease, Financing Lease or other disposition of any item of
Collateral by any Lien Grantor (except a lease or a sale, exchange, assignment,
Financing Lease or other disposition (x) to another Lien Grantor whose “Secured
Obligations” hereunder include “Secured Obligations” of the Lien Grantor
effecting such sale or other disposition not expressly prohibited by the 2006
Credit Agreement or by this Agreement, the Transaction Liens on the assets sold
or otherwise disposed of (but not in any Proceeds arising from such sale or
other disposition) will cease immediately without any action by the Collateral
Agent or any other Secured Party; provided that no Specified Event of Default
shall have occurred and is continuing or would result therefrom.     (c)   Upon
any Collateral of any Lien Grantor becoming Transferred Receivables or Related
Transferred Rights, the Transaction Lien thereon (but not in any Proceeds
thereof) shall cease, and shall be deemed to have ceased immediately prior to
such Collateral becoming Transferred Receivables or Related Transferred Rights,
without any action by the Collateral Agent or any other Secured Party; provided
that the Transaction Lien on any Transferred Receivable or Related Transferred
Right shall not be released if (i) a Specified Event of Default shall have
occurred and is continuing and (ii) the Required Secured Lenders have delivered
a notice to the Collateral Agent instructing that no Transferred Receivable or
Related Transferred Right be released from any Transaction Lien during the
continuance of such Specified Event of Default. The Collateral Agent shall be
fully protected in relying on a certificate of the relevant Lien Grantor stating
that any Collateral qualifies as Transferred Receivables or Related Transferred
Rights.     (d)   Upon any Collateral of any Lien Grantor consisting of
Securities subject to a put/call arrangement not expressly prohibited by the
terms of any Credit Agreement being transferred to any Person other than another
Lien Grantor as a result of the exercise of such put/call arrangement, the
Transaction Lien thereon (but not in any Proceeds thereof) will cease
immediately without any action by

43



--------------------------------------------------------------------------------



 



      the Collateral Agent or any other Secured Party; provided that no
Specified Event of Default shall have occurred and is continuing or would result
therefrom.

  (e)   Upon any Collateral of any Lien Grantor consisting of cash or other
investments Property (any such Collateral, “Released Cash Collateral”) being
deposited in a Deposit Account or Securities Account which is not subject to the
Control of the Collateral Agent as security (a “Third Party Lien”) for the
benefit of any Person other than a Lien Grantor in a transaction that does not
contravene Section 5.09 of the 2006 Credit Agreement, the Transaction Lien
thereon (but not any Proceeds thereof other than, to the extent they might
otherwise constitute Proceeds, any amounts constituting payment on or with
respect to any Released Cash Collateral, or any investments made with such
Released Cash Collateral, in each case (x) made after the release of the
Transaction Lien thereon in accordance with this paragraph (e) and (y) only to
the extent that such Released Cash Collateral (or investments made with such
Released Cash Collateral) remain subject to the Third Party Lien) will cease
immediately without any action by the Collateral Agent or any other Secured
Party; provided that no Specified Event of Default shall have occurred and is
continuing or would result therefrom.     (f)   If the continued pledge of any
Pledged Equity Interests of any person results in a requirement of the inclusion
of separate financial statements of such Person in the filings by any NNC
Company under the Exchange Act (except to the extent such financial statements
are currently being provided in the Exchange Act filings of any NNC Company on
the Effective Date), the Transaction Lien thereon will cease immediately without
any action by the Collateral Agent or any other Secured Party; provided that no
Specified Event of Default shall have occurred and is continuing or would result
therefrom.     (g)   In addition to the foregoing, the Collateral Agent may
release Collateral with the prior written consent of the Required Secured
Lenders.     (h)   Upon any termination of a Transaction Lien or release of
Collateral, or change in the Secured Obligations of any Lien Grantor, the
Collateral Agent will promptly, at the expense of the relevant Lien Grantor,
execute and deliver to such Lien Grantor such documents as such Lien Grantor
shall reasonably request to evidence the termination of such Transaction Lien or
the release of such Collateral, or change in the Secured Obligations, as the
case may be, and shall deliver to such Lien Grantor any documents or
instruments, including without limitation stock certificates, evidencing any
Collateral no longer subject to any Transaction Liens in each case subject only
to (i) the delivery of the certificate referred to in paragraph (c) above and
(ii) evidence reasonably satisfactory to the Collateral Agent that the
Collateral purported to be released under any of paragraphs (b) through
(f) above in fact qualifies for such release (which evidence may take the form
of a certificate to that effect from NNL and NNI, and the Collateral Agent shall
be fully protected in relying on any such certificate).

44



--------------------------------------------------------------------------------



 



SECTION 20. ADDITIONAL LIEN GRANTORS
          Any Person may become a party hereto by signing and delivering to the
Collateral Agent a Security Agreement Supplement, whereupon such Person shall
become a “Lien Grantor” as defined herein.
SECTION 21. ADDITIONAL SECURED OBLIGATIONS
          Each Lien Grantor may from time to time designate its obligations
under any Hedging Agreement (a “Designated Hedging Agreement”) with any Lender
or Affiliate of a Lender as an additional Secured Obligation for purposes hereof
by delivering to the Collateral Agent a certificate signed by a financial
officer that (i) identifies such Hedging Agreement, specifying the name and
address of the other party thereto, the notional principal amount thereof and
the expiration date thereof and (ii) states that such Lien Grantor’s obligations
(as applicable) thereunder are designated as Secured Obligations for purposes
hereof; provided that the holder of such Designated Hedging Agreement shall have
provided a supplement to this Agreement agreeing to be bound by the terms hereof
that are applicable to it including, without limitation, Section 18.
SECTION 22. NOTICES
          Each notice, request or other communication given to any party
hereunder shall be in writing (which term includes facsimile or other electronic
transmission) and shall be effective (a) when hand delivered or sent by courier
to such party at its address specified below, (b) when sent to such party by
facsimile or other electronic transmission, addressed to it at its facsimile
number or electronic address specified below, and such party sends back an
electronic confirmation of receipt or (c) ten days after being sent to such
party by certified or registered Canada or United States mail, addressed to it
at its address specified below, with first class or airmail postage prepaid:

  (i)   in the case of any Lien Grantor listed on the signature pages hereof:

C/O Nortel Networks Limited
8200 Dixie Road, Suite 100
MS: 036/NO/230
Brampton, Ontario
L6T 5P6
Attention: Corporate Secretary
Facsimile: 905-863-8386

  (ii)   in the case of any other Lien Grantor, its address, facsimile number or
e-mail address set forth in its first Security Agreement Supplement;     (iii)  
in the case of the Collateral Agent:

JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, NY 10017

45



--------------------------------------------------------------------------------



 



Attention: David M. Mallett
Facsimile: 212-270-5127

  (iv)   in the case of any other Secured Party, to the Collateral Agent to be
forwarded to such Secured Party at its address or facsimile number or e-mail
address, if any, specified in or pursuant to the relevant Secured Agreement.

          Any party may change its address, facsimile number and/or e-mail
address for purposes of this Section 22 by giving notice of such change to the
Collateral Agent and the Lien Grantors in the manner specified above.
SECTION 23. NO IMPLIED WAIVERS; REMEDIES NOT EXCLUSIVE
          No failure by the Collateral Agent or any Secured Party to exercise,
and no delay in exercising and no course of dealing with respect to, any right
or remedy under any Security Document shall operate as a waiver thereof; nor
shall any single or partial exercise by the Collateral Agent or any Secured
Party of any right or remedy under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
rights and remedies specified in the Loan Documents are cumulative and are not
exclusive of any other rights or remedies provided by law.
SECTION 24. SUCCESSORS AND ASSIGNS
          This Agreement is for the benefit of the Collateral Agent and the
Secured Parties. If all or any part of any Secured Party’s interest in any
Secured Obligation is assigned or otherwise transferred in accordance with the
transfer provisions applicable thereto, the transferor’s rights hereunder, to
the extent applicable to the obligation so transferred, shall be automatically
transferred with such obligation. This Agreement shall be binding on the Lien
Grantors and their respective successors and assigns.
SECTION 25. AMENDMENTS AND WAIVERS
          Except as expressly provided herein, neither this Agreement nor any
provision hereof may be waived, amended, modified or terminated except pursuant
to an agreement or agreements in writing entered into by the parties hereto,
with the consent of the Required Secured Lenders.
SECTION 26. CHOICE OF LAW
          This Agreement shall be construed in accordance with and governed by
the laws of the Province of Ontario and the federal laws of Canada applicable
therein, except as otherwise required by mandatory provisions of law.
SECTION 27. JUDGMENT CURRENCY
          If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due from a Lien Grantor in the currency expressed to be payable
in any Loan Document (the “specified currency”) into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance

46



--------------------------------------------------------------------------------



 



with normal banking procedures the Collateral Agent could purchase the specified
currency with such other currency at the Collateral Agent’s Toronto office on
the domestic Business Day preceding that on which final judgment is given. The
obligations of the Lien Grantor in respect of any sum due to the Collateral
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the domestic
Business Day following receipt by the Collateral Agent of any sum adjudged to be
so due in such other currency the Collateral Agent may in accordance with normal
banking procedures purchase the specified currency with such other currency; if
the amount of the specified currency so purchased is less than the sum
originally due to the Collateral Agent, in the specified currency, the Lien
Grantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Collateral Agent, against such loss, and if the amount of the specified currency
so purchased exceeds the sum originally due to the Collateral Agent, in the
specified currency, then the Collateral Agent agrees to remit such excess to the
Lien Grantor.
SECTION 28. INTEREST ACT
          For purposes of disclosure pursuant to the Interest Act (Canada), the
annual rates of interest or fees to which the rates of interest or fees provided
in any Credit Agreement and in this Agreement (and stated herein as applicable
to be computed on the basis of a 365 day year or any other period of time less
than a calendar year) are equivalent are the rates so determined multiplied by
the actual number of days in the applicable calendar year and divided by 365 or
such other period of time.
SECTION 29. WAIVER OF JURY TRIAL
          EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY SECURITY
DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY AND FOR ANY COUNTERCLAIM
THEREIN (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR COUNSEL OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 30. SEVERABILITY
          If any provision of any Security Document is invalid or unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions of the Security Documents shall remain in full force and effect in
such jurisdiction and shall be liberally construed in favour of the Collateral
Agent and the Secured Parties in order to carry out the intentions of the
parties thereto as nearly as may be possible and (b) the invalidity or
unenforceability of such provision in such jurisdiction shall not affect the
validity or enforceability thereof in any other jurisdiction.

47



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            NORTEL NETWORKS LIMITED
      By:   /s/  Katharine Stevenson        Katharine Stevenson       
Treasurer              By:   /s/  Gordon A. Davies        Gordon A. Davies     
  General Counsel-Corporate and Corporate Secretary     

            NORTEL NETWORKS CORPORATION
      By:   /s/  Katharine Stevenson        Katharine Stevenson       
Treasurer              By:   /s/  Gordon A. Davies        Gordon A. Davies     
  General Counsel-Corporate and Corporate Secretary   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as
Collateral Agent and Administrative Agent
      By:   /s/  David M. Mallett        Name:   David M. Mallett       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



            EXPORT DEVELOPMENT CANADA, as
provider of the EDC Support Facility
      By:   /s/  David B. Guy        Name:   David B. Guy        Title:  
Director-Telecom              By:   /s/  Michael J. Fortner        Name:  
Michael J. Fortner        Title:   Financial Services Manager   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
PLEDGED EQUITY INTERESTS DIRECTLY
OWNED BY LIEN GRANTORS
(as of the date hereof)

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
PLEDGED SECURITIES
(other than Pledged Equity Interests)
OWNED DIRECTLY BY LIEN GRANTORS
(as of the date hereof)

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Principal U.S. Cash Management Accounts of Lien Grantors

 



--------------------------------------------------------------------------------



 



Exhibit A
to Security Agreement
SECURITY AGREEMENT SUPPLEMENT
     SECURITY AGREEMENT SUPPLEMENT dated as of [the date of execution] between
[NAME OF LIEN GRANTOR] (the “Lien Grantor”) and JPMORGAN CHASE BANK, N.A., as
Collateral Agent.
     WHEREAS, Nortel Networks Limited, Nortel Networks Corporation, the
Subsidiaries party thereto, JPMorgan Chase Bank, N.A., as Collateral Agent and
Export Development Canada are parties to a Canadian Security Agreement dated as
of February 14, 2006 (as heretofore amended and/or supplemented, the “Security
Agreement”);
     WHEREAS, terms defined in the Security Agreement and not otherwise defined
herein have, as used herein, the respective meanings provided for therein;
     WHEREAS, [name of Lien Grantor] [desires to become] [is] a party to the
Security Agreement as a Lien Grantor thereunder; and
     NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt of which are hereby acknowledged, the
parties hereto agree as follows:

1.   Grant of Transaction Liens.

In order to secure the Secured Obligations, the Lien Grantor grants to the
Collateral Agent for the equal and ratable benefit of the Secured Parties,
effective on the date hereof a continuing security interest in all the following
property of the Lien Grantor, whether now owned or existing or hereafter
acquired or arising and regardless of where located (the “New Collateral”):
[describe property being added to the Collateral]1
The security interests granted by the Lien Grantor pursuant hereto shall
terminate in accordance with Section 19 of the Security Agreement.

  (a)   With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in

  (i)   any Supporting Obligation that supports such payment or performance and
    (ii)   any Lien that (x) secures such right to payment or performance or
(y) secures any such Supporting Obligation.

  (b)   The foregoing Transaction Liens are granted as security only and shall
not subject the Collateral Agent or any other Secured Party to, or transfer or
in any way affect or modify, any obligation or liability of the Lien Grantor
with respect to any of the New Collateral or any transaction in connection
therewith.

 

1   If the Lien Grantor is not already a party to the Security Agreement,
clauses (i) through (xiv) of, and the proviso to, Section 2 of the Security
Agreement may be appropriate.

 



--------------------------------------------------------------------------------



 



2. Delivery of Collateral. On the date of execution hereof, the Lien Grantor has
complied with the provisions of Section 4 of the Security Agreement with respect
to Chattel Paper and Instruments, and either Section 6 or 10(a) as applicable of
the Security Agreement with respect to Securities, in each case if and to the
extent included in the New Collateral at such time.
3. Party to Security Agreement. Upon delivering this Security Agreement
Supplement to the Collateral Agent, the Lien Grantor will become a party to the
Security Agreement and will thereafter have all the rights and obligations of a
Lien Grantor thereunder and be bound by all the provisions thereof as fully as
if the Lien Grantor were one of the original parties thereto.2

  (c)   Address of Lien Grantor. The address, facsimile number and e-mail
address of the Lien Grantor for purposes of Section 22(b) of the Security
Agreement are:

[address, facsimile number and e-mail address of Lien Grantor]

4.   Representations and Warranties.3

  (a)   The Lien Grantor represents and warrants, on the date of execution
hereof, that it is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction identified as its jurisdiction of
organization, as the case may be, in its Perfection Certificate or such other
jurisdiction of which the Lien Grantor gives prior written notice to the
Collateral Agent.     (b)   The Lien Grantor represents and warrants, on the
date of execution hereof that it has delivered a Perfection Certificate to the
Collateral Agent. The information set forth therein is correct and complete as
of the date of delivery thereof.     (c)   The Lien Grantor represents and
warrants, on the date of execution hereof, that the execution and delivery of
this Security Agreement Supplement by the Lien Grantor and the performance by it
of its obligations under the Security Agreement as supplemented hereby (i) are
within its corporate or other powers, have been duly authorized by all necessary
corporate or other action, (ii) require no action by or in respect of, or filing
with, any governmental body, agency or official other than filings for
perfection of Transaction Liens on the New Collateral or filings by the Lien
Grantor with respect to copyrights and (iii) do not contravene, or constitute a
default under, any provision of applicable law or regulation or of its
organizational documents, or of any agreement, judgment, injunction, order,
decree or other instrument binding upon it except, with respect to (ii) and
(iii) above, any such action, filing or contravention which would not have a
material adverse affect on the ability of the Lien Grantor to perform its
obligations under this Security Agreement Supplement or the Security Agreement.
    (d)   The Lien Grantor represents and warrants that on the date of the
execution hereof, the Security Agreement as supplemented hereby constitutes a
valid and binding

 

2   Delete Sections 3 and 4 if the Lien Grantor is already a party to the
Security Agreement.   3   Modify as needed if the Lien Grantor is not a
corporation.

 



--------------------------------------------------------------------------------



 



agreement of the Lien Grantor, enforceable in accordance with its terms, except
as limited by applicable bankruptcy, insolvency, fraudulent conveyance or other
similar laws affecting creditors’ rights generally and general principles of
equity.

  (e)   Each of the representations and warranties set forth in Section 3
through to Section 10 of the Security Agreement is true as applied to the Lien
Grantor and the New Collateral on the date specified therein. For purposes of
the foregoing sentence, references in said Sections to a “Lien Grantor” shall be
deemed to refer to the Lien Grantor, references to “Schedules to the Security
Agreement” shall be deemed to refer to the corresponding Schedules to this
Canadian Security Agreement Supplement and references to “Collateral” shall be
deemed to refer to the New Collateral and references to the “Effective Date”
shall be deemed to refer to the date of this Security Agreement Supplement.    
(f)   Governing Law. This Security Agreement Supplement shall be construed in
accordance with and governed by the laws of the Province of Ontario and the
federal laws of Canada applicable therein.

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.

            [NAME OF LIEN GRANTOR]
      By:           Name:           Title:        

            JPMORGAN CHASE BANK, N.A., as
Collateral Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



Schedule 1
to Security Agreement
Supplement
PLEDGED EQUITY INTERESTS IN SUBSIDIARIES
AND AFFILIATES OWNED BY LIEN GRANTOR4

                Number of     Jurisdiction of           Shares or Issuer  
Organization     Percentage Owned     Units

 

4   To be used only for new Lien Grantor

 



--------------------------------------------------------------------------------



 



Schedule 2
to Security Agreement
Supplement
SECURITIES AND OTHER INVESTMENTS5
(other than Equity Interests in Subsidiaries and affiliates)
OWNED BY LIEN GRANTOR
PART 1 Securities

    Jurisdiction                 of     Amount     Type of Issuer   Organization
    Owned     Security

PART 2 Securities Accounts
     The Lien Grantor owns Equity Interests with respect to financial assets
credited to the following Securities Accounts:6
 

Securities Intermediary   Account Number

PART 3 Commodity Accounts
     The Lien Grantor is the Commodity Customer with respect to the following
Commodity Accounts:


 Commodity Intermediary   Account Number

 

5   To be used only for a new Lien Grantor   6   If any such Securities Account
holds material long-term investments and is not a trading account, more detailed
information as to such investments could appropriately be required to be
disclosed in this Schedule.

 



--------------------------------------------------------------------------------



 



Exhibit B
to Security Agreement
COPYRIGHT SECURITY AGREEMENT
(Copyrights, Copyright Registrations)
WHEREAS, [name of Lien Grantor], a                      corporation7 (herein
referred to as the “Lien Grantor”) owns the Copyright Collateral (as defined
below);
WHEREAS, pursuant to (i) a Canadian Security Agreement dated as of February,
2006 (as amended and/or supplemented from time to time, the “Security
Agreement”) among Nortel Networks Limited, Nortel Networks Corporation, the
Subsidiaries party thereto, JPMorgan Chase Bank, N.A., as Collateral Agent for
the Secured Parties referred to therein (in such capacity, together with its
successors in such capacity, the “Grantee”), and the other parties named
therein, and (ii) certain other Security Documents (including this Copyright
Security Agreement), the Lien Grantor has secured certain obligations (the
“Secured Obligations”) by granting to the Grantee for the benefit of such
Secured Parties a continuing security interest in personal property of the Lien
Grantor, including all right, title and interest of the Lien Grantor in, to and
under the Copyright Collateral (as defined below);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure the Secured Obligations, a continuing security interest in all of the
Lien Grantor’s right, title and interest in, to and under the following (all of
the following items or types of property being herein collectively referred to
as the “Copyright Collateral”), whether now owned or existing or hereafter
acquired or arising:

  (i)   each Copyright (as defined in the Security Agreement) owned by the Lien
Grantor, including, without limitation, each Copyright registration referred to
in Schedule 1 hereto; and     (ii)   all proceeds of, revenues from, and
accounts and general intangibles arising out of, the foregoing, including,
without limitation, all proceeds of and revenues from any claim by the Lien
Grantor against third parties for past, present or future infringement of any
Copyright (including, without limitation, any Copyright owned by the Lien
Grantor and identified in Schedule 1.

The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s
discretion, so long as any Event of Default shall have occurred and is
continuing, to take with respect to the Copyright Collateral any and all
appropriate action which the Lien Grantor might take with respect to the
Copyright Collateral and to execute any and all documents
 

7   Modify as needed if the Lien Grantor is not a corporation.

 



--------------------------------------------------------------------------------



 



and instruments which may be necessary or desirable to carry out the terms of
this Copyright Security Agreement and to accomplish the purposes hereof.
The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement. The Lien Grantor and the Grantee acknowledge and affirm that the
rights and remedies of the Grantee and the Lien Grantor with respect to the
security interest in the Copyright Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
IN WITNESS WHEREOF, the Lien Grantor has caused this Copyright Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
                     day of                     ,                     .

            [NAME OF LIEN GRANTOR]
      By:                                 By:           Name:           Title:  
     

Acknowledged:

            JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
      By:           Name:           Title:        

         

 



--------------------------------------------------------------------------------



 



                                   

Exhibit C
to Security Agreement
PATENT SECURITY AGREEMENT
(Patents, Patent Applications)
WHEREAS, [name of Lien Grantor], a                      corporation (herein
referred to as the “Lien Grantor”) owns the Patent Collateral (as defined
below);
WHEREAS, pursuant to (i) a Canadian Security Agreement dated as of February 14.
2006, 2006, (as amended and/or supplemented from time to time, the “Security
Agreement”) among Nortel Networks Limited, Nortel Networks Corporation, the
Subsidiaries party thereto, JPMorgan Chase Bank, N.A., as Collateral Agent for
the Secured Parties referred to therein (in such capacity, together with its
successors in such capacity, the “Grantee”), and the other parties named therein
and (ii) certain other Security Documents (including this Patent Security
Agreement), the Lien Grantor has secured certain obligations (the “Secured
Obligations”) by granting to the Grantee for the benefit of such Secured Parties
a continuing security interest in personal property of the Lien Grantor,
including all right, title and interest of the Lien Grantor in, to and under the
Patent Collateral (as defined below);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure the Secured Obligations, a continuing security interest in all of the
Lien Grantor’s right, title and interest in, to and under the following (all of
the following items or types of property being herein collectively referred to
as the “Patent Collateral”), whether now owned or existing or hereafter acquired
or arising:

  (i)   each Patent (as defined in the Security Agreement) owned by the Lien
Grantor, including, without limitation, each Patent referred to in Schedule 1
hereto; and     (ii)   all proceeds of and revenues from the foregoing,
including, without limitation, all proceeds of and revenues from any claim by
the Lien Grantor against third parties for past, present or future infringement
of any Patent owned by the Lien Grantor (including, without limitation, any
Patent identified in Schedule 1 hereto).

The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s
discretion, so long as any Specified Event of Default shall have occurred and is
continuing, to take with respect to the Patent Collateral any and all
appropriate action which the Lien Grantor might take with respect to the Patent
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Patent Security Agreement
and to accomplish the purposes hereof.
The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement. The Lien Grantor and the

 



--------------------------------------------------------------------------------



 



Grantee acknowledge and affirm that the rights and remedies of the Grantee and
the Lien Grantor with respect to the security interest in the Patent Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.
IN WITNESS WHEREOF, the Lien Grantor has caused this Patent Security Agreement
to be duly executed by its officer thereunto duly authorized as of the
                     day of                     ,                     .

            [NAME OF LIEN GRANTOR]
      By:           Name:           Title              By:           Name:      
    Title:        

Acknowledged:

            JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT D
to Security Agreement
TRADEMARK SECURITY AGREEMENT
(Trademark Registrations, Trademark Applications)
WHEREAS, [name of Lien Grantor], a                      corporation1 (herein
referred to as the “Lien Grantor”) owns the Trademark Collateral (as defined
below);
WHEREAS, pursuant to (i) a Security Agreement dated as of February 14, 2006 (as
amended and/or supplemented from time to time, the “Security Agreement”) among
Nortel Networks Limited, Nortel Networks Inc., the Subsidiaries party thereto,
JPMorgan Chase Bank, N.A. as Collateral Agent for the Secured Parties referred
to therein (in such capacity, together with its successors in such capacity, the
“Grantee”) and the other parties named therein, and (ii) certain other Security
Documents (including this Trademark Security Agreement), the Lien Grantor has
secured certain obligations (the “Secured Obligations”) by granting to the
Grantee for the benefit of such Secured Parties a continuing security interest
in personal property of the Lien Grantor, including all right, title and
interest of the Lien Grantor in, to and under the Trademark Collateral (as
defined below);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure the Secured Obligations, a continuing security interest in all of the
Lien Grantor’s right, title and interest in, to and under the following (all of
the following items or types of property being herein collectively referred to
as the “Trademark Collateral”), whether now owned or existing or hereafter
acquired or arising:

  (i)   each Trademark (as defined in the Security Agreement) owned by the Lien
Grantor, including, without limitation, each Trademark registration referred to
in Schedule 1 hereto, and all of the goodwill of the business connected with the
use of, or symbolized by, each Trademark; and     (ii)   all proceeds of and
revenues from the foregoing, including, without limitation, all proceeds of and
revenues from any claim by the Lien Grantor against third parties for past,
present or future unfair competition with, or violation of intellectual property
rights in connection with or injury to, or infringement or dilution of, any
Trademark owned by the Lien Grantor (including, without limitation, any
Trademark identified in Schedule 1 hereto).

The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s
discretion, so long as any Event of Default shall have occurred and is
continuing, to take with respect to the Trademark Collateral any and all
appropriate action which the Lien
 

1   Modify as needed if the Lien Grantor is not a corporation.

 



--------------------------------------------------------------------------------



 



Grantor might take with respect to the Trademark Collateral and to execute any
and all documents and instruments which may be necessary or desirable to carry
out the terms of this Trademark Security Agreement and to accomplish the
purposes hereof.
The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement. The Lien Grantor and the Grantee acknowledge and affirm that the
rights and remedies of the Grantee and the Lien Grantor with respect to the
security interest in the Trademark Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
IN WITNESS WHEREOF, the Lien Grantor has caused this Trademark Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
                     day of                     ,                     .

            [NAME OF LIEN GRANTOR]
      By:           Name:           Title              By:           Name:      
    Title     

Acknowledged:

            JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT E
to Security Agreement
CANADIAN INDUSTRIAL DESIGN SECURITY AGREEMENT
(Industrial Designs, Industrial Design Applications)
WHEREAS, [name of Lien Grantor], a                      corporation1 (herein
referred to as the “Lien Grantor”) owns the Design Collateral (as defined
below);
WHEREAS, pursuant to (i) a Canadian Security Agreement dated as of February 14,
2006, (as amended and/or supplemented from time to time, the “Security
Agreement”) among Nortel Networks Limited, Nortel Networks Corporation, the
Subsidiaries party thereto, JPMorgan Chase Bank, N.A. as Collateral Agent for
the Secured Parties referred to therein (in such capacity, together with its
successors in such capacity, the “Grantee”), and the other parties named
therein, and (ii) certain other Security Documents (including this Canadian
Industrial Design Security Agreement), the Lien Grantor has secured certain
obligations (the “Secured Obligations”) by granting to the Grantee for the
benefit of such Secured Parties a continuing security interest in personal
property of the Lien Grantor, including all right, title and interest of the
Lien Grantor in, to and under the Design Collateral (as defined below);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee, to
secure the Secured Obligations, a continuing security interest in all of the
Lien Grantor’s right, title and interest in, to and under the following (all of
the following items or types of property being herein collectively referred to
as the “Design Collateral”), whether now owned or existing or hereafter acquired
or arising:

  (i)   each Design (as defined in the Security Agreement) owned by the Lien
Grantor, including, without limitation, each Design referred to in Schedule 1
hereto; and     (ii)   all proceeds of and revenues from the foregoing,
including, without limitation, all proceeds of and revenues from any claim by
the Lien Grantor against third parties for past, present or future infringement
of any Design owned by the Lien Grantor (including, without limitation, any
Design identified in Schedule 1 hereto).

The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s
discretion, so long as any Event of Default shall have occurred and is
continuing, to take with respect to the Design Collateral any and all
appropriate action which the Lien Grantor might take with respect to the Design
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Canadian Industrial Design
Security Agreement and to accomplish the purposes hereof.
 

1   Modify as needed if the Lien Grantor is not a corporation.

 



--------------------------------------------------------------------------------



 



The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement. The Lien Grantor and the Grantee acknowledge and affirm that the
rights and remedies of the Grantee and the Lien Grantor with respect to the
security interest in the Design Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
IN WITNESS WHEREOF, the Lien Grantor has caused this Canadian Industrial Design
Security Agreement to be duly executed by its officer thereunto duly authorized
as of the                      day of                     ,
                    .

            [NAME OF LIEN GRANTOR]
      By:           Name:           Treasurer              By:           Name:  
        Title:        

Acknowledged:

            JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT F
to Security Agreement
PERFECTION CERTIFICATE
The undersigned is a duly authorized officer of [Name of Lien Grantor] (the
“Lien Grantor”). With reference to the Canadian Security Agreement dated as of
February 14, 2006, among Nortel Networks Limited, Nortel Networks Corporation,
each Subsidiary Party thereto, JPMORGAN CHASE BANK, N.A., as Collateral Agent
and the other parties named therein (terms defined therein being used herein as
therein defined), the undersigned certifies to the Collateral Agent and each
other Secured Party as follows:

A.   Information Required for Filings and Searches for Prior Filings.

1.   Jurisdiction of Organization. The Lien Grantor is a [corporation] organized
under the laws of                     .   2.   Name. The exact [corporate] name
of the Lien Grantor as such name appears in its [articles of incorporation] is
as follows:   3.   Prior Names. (i) Set forth below is each other corporate name
that the Lien Grantor has had within the past five years, together with the date
of the relevant change:

  (i)   Except as set forth below, the Lien Grantor has not changed its
corporate structure in any way within the past five years1.

B.   Additional Information Required for Searches for Prior Filings.

1.   Current Locations. (a) The chief executive office and, [if different, the
registered head office,] of the Lien Grantor is located at the following
address:

Mailing Address   City     Province

The Lien Grantor [does] [does not] own or lease real property located in another
city of the province listed above.
 

2   Changes in corporate structure need only include mergers and consolidations,
as well as any change in the Lien Grantor Q2’s form of organization from or to
LLP, LLC or corporation. If any such change has occurred, please include the
information required by Part A of this certificate (except that no response to
paragraphs 3(a) or (b) is required with respect to any period during which any
predecessor entity acquired by merger or consolidation was not an NNL Company)
as to each constituent party to a merger or consolidation. Restrict to Canadian
Lien Grantors.

 



--------------------------------------------------------------------------------



 



  (b)   The following are all locations where there is real property owned or
leased in Canada by the Lien Grantor:

  Mailing Address   City     Province

  (c)   The following are all current locations in Canada not identified above
where the Lien Grantor maintains any Inventory which is other than inventory
in-transit and or with third party logistics providers, on consignment, on loan,
involved in the repair process, in third party marshalling and distribution
centers, on customer premises, with contract manufacturers or component level
providers or inventory that is not on the property at which a system house is
located:

  Mailing Address   City Province

2.   Prior Locations. Set forth below is the information required by paragraphs
(a) and (b) of Part B-1 above with respect to the chief executive office
maintained by the Lien Grantor, or where any real property leased or owned in
Canada by the Lien Grantor was located, at any time during the past four months:

IN WITNESS WHEREOF, I have hereunto set my hand this day of
l,                     .

                  By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT G
to Security Agreement
SECURITIES ACCOUNT CONTROL AGREEMENT
     SECURITIES ACCOUNT CONTROL AGREEMENT dated as of ___, ___among ___(the
“Lien Grantor”), JPMORGAN CHASE BANK, N.A., as Collateral Agent (the “Secured
Party”), and ___(the “Securities Intermediary”). All references herein to the
“UCC” refer to the Uniform Commercial Code as in effect from time to time in the
State of New York. Terms defined in the UCC have the same meanings when used
herein.
W I T N E S S E T H :
     WHEREAS, the Lien Grantor is the entitlement holder with respect to the
Account (as defined below);
     WHEREAS, pursuant to a Security Agreement dated as of February 14, 2006 (as
such agreement may be amended and/or supplemented from time to time, the
“Security Agreement”), the Lien Grantor has granted to the Secured Party a
continuing security interest (the “Transaction Lien”) in all right, title and
interest of the Lien Grantor in, to and under the Account, all financial assets
credited thereto and all security entitlements in respect thereof, whether now
owned or existing or hereafter acquired or arising; and
     WHEREAS, the parties hereto are entering into this Agreement in order to
perfect the Transaction Lien on the Account, all financial assets from time to
time credited thereto and all security entitlements in respect thereof;
     NOW, THEREFORE, the parties hereto agree as follows:
     SECTION 1. Establishment of Account. The Securities Intermediary confirms
that:
• the Securities Intermediary has established account number [identify account
number] in the name of “[name of Lien Grantor]” (such account and any successor
account, the “Account”);
     (i) the Account is a “securities account” as defined in Section 8 501 of
the UCC;
     (ii) the Securities Intermediary is acting as a “securities intermediary”
(as defined in Section 8-102 of the UCC) in respect of the Account;
     (iii) the Securities Intermediary shall, subject to the terms of this
Agreement, treat the Lien Grantor as entitled to exercise the rights that
comprise all financial assets from time to time credited to the Account;
     (iv) all property delivered to the Securities Intermediary by or on behalf
of the Lien Grantor will be promptly credited to the Account; and
     (v) all financial assets (except cash) credited to the Account will be
registered in the name of the Securities Intermediary, indorsed to the
Securities Intermediary or in

 



--------------------------------------------------------------------------------



 



blank or credited to another securities account maintained in the name of the
Securities Intermediary and in no case will any financial asset credited to the
Account be registered in the name of the Lien Grantor, payable to the order of
the Lien Grantor or specially indorsed to the Lien Grantor unless such financial
asset has been further indorsed to the Securities Intermediary or in blank.
     SECTION 2. “Financial Assets” Election. The parties hereto agree that each
item of property (whether investment property, financial asset, security,
instrument, cash or other property) credited to the Account shall be treated as
a “financial asset” within the meaning of Sections 8 102(a)(9) and 8 103 of the
UCC.
     SECTION 3. Entitlement Orders. The Securities Intermediary agrees to comply
with any “entitlement order” (as defined in Section 8 102 of the UCC) originated
by the Secured Party and relating to the Account or any financial asset credited
thereto without further consent by the Lien Grantor or any other person. The
Lien Grantor consents to the foregoing agreement by the Securities Intermediary.
     SECTION 4. Waiver of Lien; Waiver of Set-off. The Securities Intermediary
waives any security interest, lien or right to make deductions or setoffs that
it may now have or hereafter acquire in or with respect to the Account, any
financial asset credited thereto or any security entitlement in respect thereof
except with respect to customary fees and commissions. Neither the financial
assets credited to the Account nor the security entitlements in respect thereof
will be subject to deduction, set off, banker’s lien, or any other right in
favour of any person other than the Secured Party (except that the Securities
Intermediary may set off all amounts due to it in respect of its customary fees
and expenses for the routine maintenance and operation of the Account).
     SECTION 5. Choice of Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York. The State of New York
shall be deemed to be the Securities Intermediary’s jurisdiction for purposes of
the UCC (including, without limitation, Section 8 110 thereof).
     SECTION 6. Conflict with Other Agreements. There is no agreement (except
this Agreement) between the Securities Intermediary and the Lien Grantor with
respect to the Account [except for [identify any existing other agreements] (the
“Existing Other Agreements”)]. In the event of any conflict between this
Agreement (or any portion hereof) and any other agreement [(including any
Existing Other Agreement)] between the Securities Intermediary and the Lien
Grantor with respect to the Account, whether now existing or hereafter entered
into, the terms of this Agreement shall prevail. [If any Existing Other
Agreement does not specify that it is governed by the laws of the State of New
York, such Existing Other Agreement is hereby amended to specify that it is
governed by the laws of the State of New York.]
     SECTION 7. Amendments. No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all the parties hereto.
     SECTION 8. Notice of Adverse Claims. Except for the claims and interests of
the Secured Party and the Lien Grantor, the Securities Intermediary does not
know of any claim to,

 



--------------------------------------------------------------------------------



 



or interest in, the Account, any financial asset credited thereto or any
security entitlement in respect thereof. If any person asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment,
attachment, execution or similar process) against the Account, any financial
asset credited thereto or any security entitlement in respect thereof, the
Securities Intermediary will promptly notify the Secured Party and the Lien
Grantor thereof.
     SECTION 9. Maintenance of Account. In addition to, and not in lieu of, the
obligation of the Securities Intermediary to honour entitlement orders as agreed
in Section 3 hereof, the Securities Intermediary agrees to maintain the Account
as follows:
• Lien Grantor Entitlement Orders; Notice of Exclusive Control. So long as the
Securities Intermediary has not received a Notice of Exclusive Control (as
defined below), the Securities Intermediary shall, subject to paragraph
(iii) below, comply with entitlement orders of the Lien Grantor or any duly
authorized agent of the Lien Grantor in respect of the Account and any or all
financial assets credited thereto. After the Securities Intermediary receives a
written notice from the Secured Party that is exercising exclusive control over
the Account (a “Notice of Exclusive Control”), the Securities Intermediary will
cease complying with entitlement orders of the Lien Grantor or any of its
agents.
     (i) Voting Rights. Until the Securities Intermediary receives a Notice of
Exclusive Control, the Lien Grantor shall be entitled to direct the Securities
Intermediary with respect to the voting of any financial assets credited to the
Account.
     (ii) Permitted Investments. Until the Securities Intermediary receives a
Notice of Exclusive Control, the Lien Grantor shall be entitled to direct the
Securities Intermediary with respect to the selection of investments to be made
and credited to the Account.
     (iii) Statements and Confirmations. The Securities Intermediary will
promptly send copies of all statements, confirmations and other correspondence
concerning the Account and/or any financial assets credited thereto
simultaneously to each of the Lien Grantor and the Secured Party at their
respective addresses specified in Section 12 hereof.
     (iv) Tax Reporting. All items of income, gain, expense and loss recognized
in the Account or in respect of any financial assets credited thereto shall be
reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Lien
Grantor.
     SECTION 10. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary makes the following representations,
warranties and covenants:
• The Account has been established as set forth in Section 1 above and will be
maintained in the manner set forth herein until this Agreement is terminated.
The Securities Intermediary will not change the name or account number of the
Account without the prior written consent of the Secured Party.

 



--------------------------------------------------------------------------------



 



     (i) No financial asset credited to the Account is or will be registered in
the name of the Lien Grantor, payable to the order of the Lien Grantor, or
specially indorsed to the Lien Grantor, unless such financial asset has been
further indorsed by the Lien Grantor to the Securities Intermediary or in blank.
     (ii) This Agreement is a valid and binding agreement of the Securities
Intermediary enforceable in accordance with its terms.
     (iii) The Securities Intermediary has not entered into, and until the
termination of this Agreement will not enter into, any agreement with any person
(other than the Secured Party) relating to the Account and/or any financial
asset credited thereto pursuant to which it has agreed, or will agree, to comply
with entitlement orders of such person. The Securities Intermediary has not
entered into any other agreement with the Lien Grantor or the Secured Party
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as agreed in Section 3 hereof.
     SECTION 11. Successors. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.
     SECTION 12. Notices. Each notice, request or other communication given to
any party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic address specified below, and such party sends back an electronic
confirmation of receipt or (iii) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:
     Lien Grantor:
     Secured Party:
     Securities Intermediary:
Any party may change its address, facsimile number and/or e-mail address for
purposes of this Section by giving notice of such change to the other parties in
the manner specified above.
SECTION 13. Termination. The rights and powers granted herein to the Secured
Party (i) have been granted in order to perfect the Transaction Lien, (ii) are
powers coupled with an interest and (iii) will not be affected by any bankruptcy
of the Lien Grantor or any lapse of time. The obligations of the Securities
Intermediary hereunder shall continue in effect until the Secured

 



--------------------------------------------------------------------------------



 



Party has notified the Securities Intermediary in writing that the Transaction
Lien has been terminated pursuant to the terms of the Security Agreement.

            [NAME OF LIEN GRANTOR]
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as
Collateral Agent
      By:           Name:           Title:        

            [NAME OF SECURITIES
INTERMEDIARY]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Exhibit A
[Letterhead of Secured Party]
[Date]
[Name and Address of Securities Intermediary]
Attention:                                         
Re: Notice of Exclusive Control
     Ladies and Gentlemen:
     As referenced in the Securities Account Control Agreement dated as of ___,
___among [name of Lien Grantor], us and you (a copy of which is attached), we
notify you that we will hereafter exercise exclusive control over securities
account number ___(the “Account”), all financial assets from time to time
credited thereto and all security entitlements in respect thereof. You are
instructed not to accept any directions, instructions or entitlement orders with
respect to the Account or the financial assets credited thereto from any person
other than the undersigned unless otherwise ordered by a court of competent
jurisdiction.
     You are instructed to deliver a copy of this notice by facsimile
transmission to [name of Lien Grantor].
Very truly yours,

            JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
      By:                        

cc: [name of Lien Grantor]

 



--------------------------------------------------------------------------------



 



EXHIBIT H
to Security Agreement
ISSUER CONTROL AGREEMENT
     ISSUER CONTROL AGREEMENT dated as of [the date of execution hereof] among
___(the “Lien Grantor”), JPMORGAN CHASE BANK, N.A., as Collateral Agent (the
“Secured Party”), and ___(the “Issuer”). All references herein to the “UCC”
refer to the Uniform Commercial Code as in effect from time to time in [Issuer’s
jurisdiction of incorporation].
W I T N E S S E T H :
     WHEREAS, the Lien Grantor is the registered holder of [specify Pledged
Uncertificated Securities issued by the Issuer] issued by the Issuer (the
“Securities”);
     WHEREAS, pursuant to a Security Agreement dated as of February 14, 2006 (as
such agreement may be amended and/or supplemented from time to time, the
“Security Agreement”), the Lien Grantor has granted to the Secured Party a
continuing security interest (the “Transaction Lien”) in all right, title and
interest of the Lien Grantor in, to and under the Securities, whether now
existing or hereafter arising; and
     WHEREAS, the parties hereto are entering into this Agreement in order to
perfect the Transaction Lien on the Securities;
     NOW, THEREFORE, the parties hereto agree as follows:
     SECTION 1. Nature of Securities. The Issuer confirms that (i) the
Securities are “uncertificated securities” (as defined in Section 8 102 of the
UCC) and (ii) the Lien Grantor is registered on the books of the Issuer as the
registered holder of the Securities.
     SECTION 2. Instructions. The Issuer agrees to comply with any “instruction”
(as defined in Section 8 102 of the UCC) originated by the Secured Party and
relating to the Securities without further consent by the Lien Grantor or any
other person. The Lien Grantor consents to the foregoing agreement by the
Issuer.
     SECTION 3. Waiver of Lien; Waiver of Set-off. The Issuer waives any
security interest, lien or right of setoff that it may now have or hereafter
acquire in or with respect to the Securities. The Issuer’s obligations in
respect of the Securities will not be subject to deduction, set off or any other
right in favour of any person other than the Secured Party.
     SECTION 4. Choice of Law. This Agreement shall be governed by the laws of
[Issuer’s jurisdiction of incorporation].
     SECTION 5. Conflict with Other Agreements. There is no agreement (except
this Agreement) between the Issuer and the Lien Grantor with respect to the
Securities [except for [identify any existing other agreements] (the “Existing
Other Agreements”)]. In the event of any conflict between this Agreement (or any
portion hereof) and any other agreement [(including any Existing Other
Agreement)] between the Issuer and the Lien Grantor with respect to the

 



--------------------------------------------------------------------------------



 



Securities, whether now existing or hereafter entered into, the terms of this
Agreement shall prevail.
     SECTION 6. Amendments. No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all the parties hereto.
     SECTION 7. Notice of Adverse Claims. Except for the claims and interests of
the Secured Party and the Lien Grantor in the Securities, the Issuer does not
know of any claim to, or interest in, the Securities. If any person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
attachment, execution or similar process) against the Securities, the Issuer
will promptly notify the Secured Party and the Lien Grantor thereof.
     SECTION 8. Maintenance of Securities. In addition to, and not in lieu of,
the obligation of the Issuer to honour instructions as agreed in Section 2
hereof, the Issuer agrees as follows:
     (i) Lien Grantor Instructions; Notice of Exclusive Control. So long as the
Issuer has not received a Notice of Exclusive Control (as defined below), the
Issuer shall comply with instructions of the Lien Grantor or any duly authorized
agent of the Lien Grantor in respect of the Securities. After the Issuer
receives a written notice from the Secured Party that it is exercising exclusive
control over the Securities (a “Notice of Exclusive Control”), the Issuer will
cease complying with instructions of the Lien Grantor or any of its agents.
     (ii) Non Cash Dividends and Distributions. After the Issuer receives a
Notice of Exclusive Control, the Issuer shall deliver to the Secured Party all
dividends, interest and other distributions paid or made upon or with respect to
the Securities.
     (iii) Voting Rights. Until the Issuer receives a Notice of Exclusive
Control, the Lien Grantor shall be entitled to direct the Issuer with respect to
voting the Securities.
     (iv) Statements and Confirmations. The Issuer will promptly send copies of
all statements and other correspondence concerning the Securities simultaneously
to each of the Lien Grantor and the Secured Party at their respective addresses
specified in Section 11 hereof.
     (v) Tax Reporting. All items of income, gain, expense and loss recognized
in respect of the Securities shall be reported to the Internal Revenue Service
and all state and local taxing authorities under the name and taxpayer
identification number of the Lien Grantor.
SECTION 9. Representations, Warranties and Covenants of the Issuer. The Issuer
makes the following representations, warranties and covenants:
     (i) This Agreement is a valid and binding agreement of the Issuer
enforceable in accordance with its terms.
     (ii) The Issuer has not entered into, and until the termination of this
Agreement will not without the consent of the Secured Party enter into, any
agreement

 



--------------------------------------------------------------------------------



 



with any other person relating to the Securities pursuant to which it has
agreed, or will agree, to comply with instructions (as defined in Section 8 102
of the UCC) of such person. The Issuer has not entered into any other agreement
with the Lien Grantor or the Secured Party purporting to limit or condition the
obligation of the Issuer to comply with instructions as agreed in Section 2
hereof.
SECTION 10. Successors. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.
SECTION 11. Notices. Each notice, request or other communication given to any
party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic address specified below, and such party sends back an electronic
confirmation of receipt or (iii) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:
     Lien Grantor:
     Secured Party:
     Issuer:
     Any party may change its address, facsimile number and/or e-mail address
for purposes of this Section by giving notice of such change to the other
parties in the manner specified above.
     SECTION 12. Termination. The rights and powers granted herein to the
Secured Party (i) have been granted in order to perfect the Transaction Lien,
(ii) are powers coupled with an interest and (iii) will not be affected by any
bankruptcy of the Lien Grantor or any lapse of time. The obligations of the
Issuer hereunder shall continue in effect until the Secured Party has notified
the Issuer in writing that the Transaction Lien has been terminated pursuant to
the Security Agreement.
     SECTION 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

            [NAME OF LIEN GRANTOR]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Collateral Agent
      By:           Name:           Title:        

            [NAME OF ISSUER]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Exhibit A
[Letterhead of Secured Party]
[Date]
[Name and Address of Issuer]
Attention:                                        
Re: Notice of Exclusive Control
Ladies and Gentlemen:
     As referenced in the Issuer Control Agreement dated as of ___, ___among
[name of Lien Grantor], us and you (a copy of which is attached), we notify you
that we will hereafter exercise exclusive control over [specify Pledged
Uncertificated Securities] registered in the name of [name of Lien Grantor] (the
“Securities”). You are instructed not to accept any directions or instructions
with respect to the Securities from any person other than the undersigned unless
otherwise ordered by a court of competent jurisdiction.
     You are instructed to deliver a copy of this notice by facsimile
transmission to [name of Lien Grantor].

            Very truly yours,

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent
      By:           Title:             

cc: [name of Lien Grantor]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 to Canadian Security Agreement
CERTAIN PLEDGED EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES
OWNED BY LIEN GRANTORS per Section 3(b)
(as of the date hereof)

                                                              Owner of     Stock
                    Juris-   Equity Interest     certificate                    
diction   and %     number     Number of shares or units        
US ISSUERS
                                  1    
Alteon WebSystems, Inc.
  Delaware   NNC 100%     1     1 Preferred        
 
                    2     300,000 Preferred        
 
                    1     44,696,306 Common   2    
CoreTek, Inc.
  Delaware   NNC 100%     1     1 Preferred        
 
                    1     14,487,293 Common        
 
                    2     7,573,728 Common   3    
Nortel Networks Applications Management Solutions Inc.
  Delaware   NNC 88.62%     CS-1   21,523,376 Common        
 
                    X-1     1 Series 1 Preferred   4    
Nortel Networks Optical Components Inc.
  Delaware   NNL .07%     4     13,974 Class A Common        
 
                    5     55,899 Class A Common   5    
Sonoma Systems
  California   NNC 100%     1     35,659,018 Common        
 
                    1     1 Preferred        
 
                    2     2 Common   6    
Xros, Inc.
  Delaware   NNC - 100%     A-1     1 Series A Preferred        
 
                    C-1     52,953,008 Common        
CANADIAN ISSUERS
                                       
 
                                  7    
1328556 Ontario Inc.
  Ontario   NNL 100%                   8    
Architel Systems Corporation
  Canada   NNL 100%     C-1     6,028,277 Common        
 
                    P-1     1 Preferred Share, Series 1   9    
Capital Telecommunications Funding Corporation
  Canada   NNL 100%     C-1     1,000 Common   10    
CTFC Canada Inc.
  Canada   NNL 100%     C-1     1,000 Common   11    
Nortel Communications Inc.
  Ontario   NNL 100%        CL-1.6   100 Class One Common Shares   12    
Nortel Networks Electronics Corporation
  Canada   NNL 100%     1     1 Common        
 
                    2     1,000 Common Shares   13    
Nortel Networks Global Corporation
  Canada   NNL 100%     2     5,060,201 Common Shares   14    
Nortel Networks International Corporation
  Canada   NNL 100%     2     10,000 Common Shares   15    
Nortel Networks Technology Corporation
  Nova Scotia   NNL 100%     C-1     170,000 Common

1



--------------------------------------------------------------------------------



 



SCHEDULE 1 to Canadian Security Agreement
CERTAIN PLEDGED EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES
OWNED BY LIEN GRANTORS per Section 3(b)
(as of the date hereof)

                                                              Owner of     Stock
                  Juris-   Equity Interest     certificate                  
diction   and %     number   Number of shares or units        
 
                    C-2     2 Common        
 
                    P1-4     142,698 Class I Preferred Shares        
 
                    P1-6     738 Class I Preferred Shares        
 
                    P1-7     7,970 Class I Preferred Shares   16    
Northern Telecom Canada Limited
  Canada   NNL 100%     2     1 Common        
 
                    3     39,999 Common Shares   17    
Regional Telecommunications Funding Corporation
  Canada   NNL 100%     C-1     1,000 Common   18    
TSFC Canada Inc.
  Canada   NNL 100%     C-1     1,000 Common

2



--------------------------------------------------------------------------------



 



Schedule 2
PLEDGED INVESTMENT PROPERTY
(other than Pledged Equity Interests)
OWNED DIRECTLY BY LIEN GRANTORS
(as of the date hereof)
PART 1 Securities

                      Jurisdiction of             Issuer   Organization    
Amount Owned     Type of Security      
 
 
 
 
             

PART 2 Securities Accounts
     The Lien Grantor owns Security Entitlements with respect to Financial
Assets credited to the following Securities Accounts:

                          Securities Intermediary   Account Number   US$ at
1/18/2006
JP Morgan
  NNL   NNL   $ 146,162,775  
Deutsche Bank
  NNC     0435222     $ 69,400,000  
JP Morgan
  NNL   NNL   $ 15,200,000  
Deutsche Bank
  NNL     0405647     $ 0  
JP Morgan
  NNC   NNC   $ 0  
Societe Generale
  NNL   NNL   $ 0  
Societe Generale
  NNC   NNC   $ 0  

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
PRINCIPAL CANADIAN CASH MANAGEMENT ACCOUNTS OF LIEN GRANTORS
(as of January 18, 2006)

                                      ACCOUNT     BANK   ENTITY   NUMBER   US $
AT 1/18/2006
Citibank NY
  NNC     30428374     $ 2,033,943  
Citibank NY
  NNL     38545364     $ 392,597  

 